ICJ_173_ICAOCouncil-CICA_BHR-EGY-SAU-ARE_QAT_2020-07-14_JUD_01_ME_00_FR.txt.                             INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   APPEAL RELATING TO THE JURISDICTION
                   OF THE ICAO COUNCIL UNDER ARTICLE 84
                           OF THE CONVENTION ON
                       INTERNATIONAL CIVIL AVIATION
                          (BAHRAIN, EGYPT, SAUDI ARABIA
                        AND UNITED ARAB EMIRATES v. QATAR)


                             JUDGMENT OF 14 JULY 2020




                                   2020
                            COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


               APPEL CONCERNANT LA COMPÉTENCE
          DU CONSEIL DE L’OACI EN VERTU DE L’ARTICLE 84
                  DE LA CONVENTION RELATIVE
              À L’AVIATION CIVILE INTERNATIONALE
                         (ARABIE SAOUDITE, BAHREÏN, ÉGYPTE
                          ET ÉMIRATS ARABES UNIS c. QATAR)


                              ARRÊT DU 14 JUILLET 2020




7 CIJ1191_Ord.indb 1                                         12/07/21 13:56

                                                 Official citation :
                             Appeal relating to the Jurisdiction of the ICAO Council
                        under Article 84 of the Convention on International Civil Aviation
                       (Bahrain, Egypt, Saudi Arabia and United Arab Emirates v. Qatar),
                                      Judgment, I.C.J. Reports 2020, p. 81




                                              Mode officiel de citation :
                               Appel concernant la compétence du conseil de l’OACI
                  en vertu de l’article 84 de la convention relative à l’aviation civile internationale
                       (Arabie saoudite, Bahreïn, Egypte et Emirats arabes unis c. Qatar),
                                           arrêt, C.I.J. Recueil 2020, p. 81




                                                                                     1191
                                                                    Sales number
                 ISSN 0074-4441                                     No de vente:
                 ISBN 978-92-1-003852-2




7 CIJ1191_Ord.indb 2                                                                                      12/07/21 13:56

                                                            14 JULY 2020

                                                            JUDGMENT




                          APPEAL RELATING TO THE JURISDICTION
                          OF THE ICAO COUNCIL UNDER ARTICLE 84
                                  OF THE CONVENTION ON
                              INTERNATIONAL CIVIL AVIATION
                             (BAHRAIN, EGYPT, SAUDI ARABIA
                           AND UNITED ARAB EMIRATES v. QATAR)




                            APPEL CONCERNANT LA COMPÉTENCE
                       DU CONSEIL DE L’OACI EN VERTU DE L’ARTICLE 84
                               DE LA CONVENTION RELATIVE
                           À L’AVIATION CIVILE INTERNATIONALE
                            (ARABIE SAOUDITE, BAHREÏN, ÉGYPTE
                             ET ÉMIRATS ARABES UNIS c. QATAR)




                                                          14 JUILLET 2020

                                                              ARRÊT




7 CIJ1191_Ord.indb 3                                                        12/07/21 13:56

                                                                                                     81




                                            TABLE DES MATIÈRES

                                                                                             Paragraphes

                Qualités                                                                          1-20
                  I. Introduction                                                                21-36
                       A. Contexte factuel                                                       21-26
                       B. La fonction d’appel de la Cour et la portée du droit d’appel
                          devant la Cour                                                         27-36
                 II. Les moyens d’appel                                                         37-125
                       A. Le deuxième moyen d’appel : rejet par le Conseil de l’OACI de
                          la première exception préliminaire                                     41-63
                          1. Question de savoir si le différend entre les Parties concerne
                             l’interprétation ou l’application de la convention de
                             ­Chicago                                                            41-50
                          2. Question de savoir si les demandes du Qatar sont irrece­
                              vables pour des raisons liées au principe d’« opportunité
                              judiciaire »                                                       51-62
                       B. Le troisième moyen d’appel : rejet par le Conseil de l’OACI de
                          la seconde exception préliminaire                                     64-107
                          1. Le non‑respect allégué de la condition préalable de négo-
                             ciation requise du Qatar pour saisir le Conseil de l’OACI           65-98

                          2. Question de savoir si le Conseil de l’OACI a eu tort de ne
                             pas déclarer la requête du Qatar irrecevable sur la base de
                             l’alinéa g) de l’article 2 du Règlement de l’OACI pour la
                             solution des différend                                             99-105
                       C. Le premier moyen d’appel : allégation d’absence manifeste de
                          procédure régulière devant le Conseil de l’OACI                      108-124
                Dispositif                                                                         126




                                                                                                      4




7 CIJ1191_Ord.indb 5                                                                                       12/07/21 13:56

                                                                                                82




                               COUR INTERNATIONALE DE JUSTICE
                                                 ANNÉE 2020
                                                                                                         2020
                                                 14 juillet 2020                                       14 juillet
                                                                                                      Rôle général
                                                                                                        no 173
             APPEL CONCERNANT LA COMPÉTENCE
        DU CONSEIL DE L’OACI EN VERTU DE L’ARTICLE 84
                 DE LA CONVENTION RELATIVE
            À L’AVIATION CIVILE INTERNATIONALE
                              (ARABIE SAOUDITE, BAHREÏN, ÉGYPTE
                               ET ÉMIRATS ARABES UNIS c. QATAR)



                   Contexte factuel.
                   Adoption de restrictions visant l’aviation par l’Arabie saoudite, Bahreïn,
                l’Egypte et les Emirats arabes unis — Introduction d’une instance par le Qatar
                devant le Conseil de l’OACI (le « Conseil ») — Article 84 de la convention relative
                à l’aviation civile internationale (la « convention de Chicago ») — Exceptions pré‑
                liminaires soulevées devant le Conseil — Décision du Conseil sur les exceptions
                préliminaires.
                   Fonction d’appel de la Cour.
                   Article 84 couvrant le recours contre des décisions rendues sur des e­ xceptions
                préliminaires — Cour ayant compétence pour connaître d’un appel — Rôle de la
                Cour consistant à s’assurer que la décision attaquée est correcte.

                                                        *
                   Moyens d’appel — Absence d’obligation de suivre l’ordre dans lequel les appe‑
                lants invoquent les moyens d’appel.

                                                        *
                   Deuxième moyen d’appel — Rejet par le Conseil de la première exception pré‑
                liminaire.
                   Compétence — Désaccord entre les Parties devant le Conseil concernant l’inter‑
                prétation et l’application de la convention de Chicago et relevant du champ d’ap‑
                plication de l’article 84 — Seul fait que le désaccord soit apparu dans un contexte
                plus large ne privant pas le Conseil de la compétence qu’il tient de l’article 84 —
                Conseil n’ayant pas commis d’erreur en rejetant la première exception préliminaire
                en tant qu’elle avait trait à la compétence.

                                                                                                 5




7 CIJ1191_Ord.indb 7                                                                                        12/07/21 13:56

                                           conseil de l’oaci (arrêt)                              83

                   Recevabilité — Difficulté d’appliquer le concept d’opportunité judiciaire au
                Conseil — Intégrité de la fonction de règlement des différends dévolue au Conseil
                par l’article 84 n’étant pas compromise par l’examen de questions étrangères à
                l’aviation civile — Conseil n’ayant pas commis d’erreur en rejetant la première
                exception préliminaire en tant qu’elle avait trait à la recevabilité.
                   Deuxième moyen d’appel ne pouvant être accueilli.

                                                         *
                   Troisième moyen d’appel — Rejet par le Conseil de la seconde exception préli‑
                minaire.
                   Compétence — Article 84 imposant une condition préalable de négociation —
                Véritable tentative de négocier devant être faite avant le dépôt d’une requête devant
                le Conseil — Condition préalable étant remplie si les négociations deviennent inu‑
                tiles ou aboutissent à une impasse —Véritable tentative de négocier pouvant avoir
                lieu en dehors d’échanges diplomatiques bilatéraux — Qatar ayant véritablement
                tenté de négocier tant devant l’OACI qu’en dehors pour régler le désaccord —
                Absence de perspective raisonnable de règlement par voie de négociation au
                moment du dépôt de la requête du Qatar devant le Conseil — Conseil n’ayant pas
                commis d’erreur en rejetant la seconde exception préliminaire en tant qu’elle avait
                trait à la compétence.
                   Recevabilité — Alinéa g) de l’article 2 du Règlement de l’OACI pour la solution
                des différends exigeant que les requêtes et mémoires déposés au titre de l’article 84
                incluent une déclaration attestant que des négociations ont eu lieu mais n’ont pas
                abouti — Déclaration faite dans la requête et le mémoire du Qatar suffisant à
                satisfaire ladite exigence — Conseil n’ayant pas commis d’erreur en rejetant la
                seconde exception préliminaire en tant qu’elle avait trait à la recevabilité.
                   Troisième moyen d’appel ne pouvant être accueilli.

                                                         *
                   Premier moyen d’appel — Régularité de la procédure devant le Conseil.
                   Questions soulevées par les exceptions préliminaires étant des questions juri‑
                diques objectives — Manière de procéder du Conseil n’ayant pas constitué une
                atteinte fondamentale aux exigences d’une procédure équitable.
                   Premier moyen d’appel ne pouvant être accueilli.


                                                     ARRÊT

                Présents : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka,
                            Abraham, Cançado Trindade, Mme Donoghue, M. Gaja,
                            Mme Sebutinde, MM. Bhandari, Robinson, Crawford, Gevorgian,
                            Salam, Iwasawa, juges ; MM. Berman, Daudet, juges ad hoc ;
                            M. Gautier, greffier.

                   En l’affaire de l’appel concernant la compétence du Conseil de l’Organisation
                de l’aviation civile internationale en vertu de l’article 84 de la convention rela-
                tive à l’aviation civile internationale,


                                                                                                   6




7 CIJ1191_Ord.indb 9                                                                                    12/07/21 13:56

                                         conseil de l’oaci (arrêt)                           84

                   entre
                le Royaume de Bahreïn,
                représenté par
                   S. Exc. le cheikh Fawaz bin Mohammed Al Khalifa, ambassadeur du
                     Royaume de Bahreïn auprès du Royaume-Uni de Grande-­Bretagne et d’Ir-
                     lande du Nord, accrédité auprès du Royaume des Pays-Bas,
                   comme agent ;
                   M. Georgios Petrochilos, avocat au barreau de Paris et à la Cour suprême
                     grecque, cabinet Three Crowns LLP,
                   Mme Alexandra van der Meulen, avocate au barreau de Paris et membre du
                     barreau de l’Etat de New York, cabinet Three Crowns LLP,
                   comme avocats ;
                   Mme Amelia Keene, barrister et solicitor près la High Court de Nouvelle-­
                     Zélande, cabinet Three Crowns LLP,
                   M. Motohiro Maeda, solicitor près les juridictions supérieures d’Angleterre et
                     du pays de Galles, cabinet Three Crowns LLP,
                   M. Ryan Manton, barrister et solicitor près la High Court de Nouvelle-­
                     Zélande, cabinet Three Crowns LLP,
                   Mme Julia Sherman, membre du barreau de l’Etat de New York, cabinet
                     Three Crowns LLP,
                   comme conseils ;
                   M. Mohamed Abdulrahman Al Haidan, directeur des affaires juridiques,
                     ministère des affaires étrangères du Royaume de Bahreïn,
                   M. Hamad Waheed Sayyar, conseiller, ambassade du Royaume de Bahreïn
                     au Royaume-Uni de Grande-­Bretagne et d’Irlande du Nord,
                   M. Devashish Krishan, conseiller juridique à la Cour de S.A.R. le prince héri-
                     tier du Royaume de Bahreïn,
                   M. Mohamed Hafedh Ali Seif, troisième secrétaire, direction des affaires juri-
                     diques, ministère des affaires étrangères du Royaume de Bahreïn,
                   comme conseillers ;
                   Mme Eleonore Gleitz, cabinet Three Crowns LLP,
                   comme assistante,
                la République arabe d’Egypte,
                représentée par
                   S. Exc. M. Amgad Abdel Ghaffar, ambassadeur de la République arabe
                      d’Egypte auprès du Royaume des Pays-Bas,
                   comme agent ;
                   M. Payam Akhavan, LLM, SJD (Harvard), professeur de droit international
                      à l’Université McGill, membre du barreau de l’Etat de New York et du
                      barreau de l’Ontario, membre de la Cour permanente d’arbitrage,
                   Mme Naomi Hart, Essex Court Chambers, membre du barreau d’Angleterre
                      et du pays de Galles,
                   comme conseils et avocats ;




                                                                                              7




7 CIJ1191_Ord.indb 11                                                                               12/07/21 13:56

                                          conseil de l’oaci (arrêt)                              85

                   S. Exc. Mme Howaida Essam Abdel Rahman, ministre déléguée aux affaires
                      étrangères de la République arabe d’Egypte, chargée des affaires juridiques
                      internationales et des traités internationaux,
                   Mme Angi Mostafa, représentante permanente de la République arabe
                      d’Egypte auprès de l’Organisation de l’aviation civile internationale,
                   S. Exc. M. Khaled Mahmoud Elkhamry, ambassadeur, ministère des affaires
                      étrangères de la République arabe d’Egypte,
                   M. Ihab Soliman, conseiller, chef de mission adjoint, ambassade de la Répu-
                      blique arabe d’Egypte au Royaume des Pays-Bas,
                   M. Hazem Fawzy, conseiller, ambassade de la République arabe d’Egypte au
                      Royaume des Pays-Bas,
                   Mme Hadeer Samy Ibrahim Elsayed Saoudy, troisième secrétaire, ministère
                      des affaires étrangères de la République arabe d’Egypte,
                   M. Mostafa Diaa Eldin Mohamed, troisième secrétaire, ambassade de la
                      République arabe d’Egypte au Royaume des Pays-Bas,
                   comme conseillers,
                le Royaume d’Arabie saoudite,
                représenté par
                  S. Exc. M. Abdulaziz bin Abdullah bin Abdulaziz Abohaimed, ambassadeur
                     du Royaume d’Arabie saoudite auprès du Royaume des Pays-Bas,
                  comme agent ;
                  M. Nasser Awad Alghanoom, conseiller, ambassade du Royaume d’Arabie
                     saoudite au Royaume des Pays-Bas,
                  M. Mohammed Saud Alnasser, autorité générale de l’aviation civile du
                     Royaume d’Arabie saoudite,
                  comme conseillers ;
                  M. Gavan Griffith, QC, barrister, Lincoln’s Inn, membre du barreau d’Angle-
                     terre et du pays de Galles, et du barreau d’Australie,
                  comme conseil,
                les Emirats arabes unis,
                représentés par
                   S. Exc. Mme Hissa Abdullah Ahmed Al-­Otaiba, ambassadeur des Emirats
                      arabes unis auprès du Royaume des Pays-Bas,
                   comme agente ;
                   S. Exc. M. Abdalla Hamdan Alnaqbi, directeur du département de droit
                      international, ministère des affaires étrangères et de la coopération interna-
                      tionale des Emirats arabes unis,
                   M. Abdulla Al Jasmi, chef de la section des traités et accords multilatéraux,
                      ministère des affaires étrangères et de la coopération internationale des
                      Emirats arabes unis,
                   Mme Majd Abdalla, chercheuse en droit principale, section des traités et
                      accords multilatéraux, ministère des affaires étrangères et de la coopération
                      internationale des Emirats arabes unis,
                   M. Mohamed Salim Ali Alowais, ambassade des Emirats arabes unis au
                      Royaume des Pays‑Bas,



                                                                                                  8




7 CIJ1191_Ord.indb 13                                                                                  12/07/21 13:56

                                           conseil de l’oaci (arrêt)                              86

                   Mme Fatima Alkhateeb, ministère des affaires étrangères et de la coopération
                      internationale des Emirats arabes unis,
                   comme conseillers spéciaux ;
                   M. Malcolm Shaw, QC, professeur émérite de droit international à l’Univer-
                      sité de Leicester, titulaire de la chaire Sir Robert Jennings, senior fellow au
                      Lauterpacht Centre for International Law de l’Université de Cambridge,
                      membre associé de l’Institut de droit international, barrister, Essex Court
                      Chambers,
                   M. Simon Olleson, Three Stone Chambers, Lincoln’s Inn, membre du bar-
                      reau d’Angleterre et du pays de Galles,
                   comme conseils et avocats ;
                   M. Scott Sheeran, conseiller juridique principal auprès du ministre d’Etat aux
                      affaires étrangères, ministère des affaires étrangères et de la coopération
                      internationale des Emirats arabes unis, barrister et solicitor près la High
                      Court de Nouvelle-­Zélande,
                   M. Paolo Busco, conseiller juridique auprès du ministre d’Etat aux affaires
                      étrangères, ministère des affaires étrangères et de la coopération internatio-
                      nale des Emirats arabes unis, membre du barreau d’Italie, inscrit en qualité
                      de registered European lawyer au barreau d’Angleterre et du pays de Galles,
                   M. Mark Somos, attaché de recherche principal, Institut Max Planck de droit
                      public comparé et de droit international,
                   M. Charles L. O. Buderi, associé, cabinet Curtis, Mallet‑Prevost, Colt &
                      Mosle LLP, membre des barreaux du district de Columbia et de l’Etat de
                      Californie,
                   Mme Luciana T. Ricart, LLM, faculté de droit de l’Université de New York,
                      avocate, cabinet Curtis, Mallet‑Prevost, Colt & Mosle LLP, membre du
                      barreau de Buenos Aires,
                   Mme Lillie Ashworth, LLM, Université de Cambridge, collaboratrice, cabinet
                      Curtis, Mallet‑Prevost, Colt & Mosle LLP, solicitor près les juridictions
                      supérieures d’Angleterre et du pays de Galles,
                   comme conseils,
                   et
                l’Etat du Qatar,
                représenté par
                   M. Mohammed Abdulaziz Al-­Khulaifi, conseiller juridique auprès du vice-­
                     premier ministre et ministre des affaires étrangères de l’Etat du Qatar,
                     doyen de la faculté de droit de l’Université du Qatar,
                   comme agent ;
                   M. Vaughan Lowe, QC, professeur émérite de droit international à l’Univer-
                     sité d’Oxford, membre de l’Institut de droit international, Essex Court
                     Chambers, membre du barreau d’Angleterre et du pays de Galles,
                   M. Pierre Klein, professeur de droit international à l’Université libre de
                     Bruxelles,
                   Mme Loretta Malintoppi, 39 Essex Chambers Singapore, membre du barreau
                     de Rome,
                   M. Lawrence H. Martin, cabinet Foley Hoag LLP, membre des barreaux du
                     district de Columbia et de l’Etat du Massachusetts,


                                                                                                   9




7 CIJ1191_Ord.indb 15                                                                                   12/07/21 13:56

                                           conseil de l’oaci (arrêt)                             87

                   M. Constantinos Salonidis, cabinet Foley Hoag LLP, membre des barreaux
                        de l’Etat de New York et de Grèce,
                   M. Pierre d’Argent, professeur de droit international à l’Université catholique
                        de Louvain, membre de l’Institut de droit international, cabinet Foley
                        Hoag LLP, membre du barreau de Bruxelles,
                   comme conseils et avocats ;
                   S. Exc. M. Abdullah bin Hussein Al-Jaber, ambassadeur de l’Etat du Qatar
                        auprès du Royaume des Pays-Bas,
                   S. Exc. M. Abdulla bin Nasser Turki Al-­Subaey, président de l’autorité de
                        l’aviation civile de l’Etat du Qatar,
                   M. Ahmad Al-Mana, ministère des affaires étrangères de l’Etat du Qatar,
                   M. Jassim Al-­Kuwari, ministère des affaires étrangères de l’Etat du Qatar,
                   M. Nasser Al-Hamad, ministère des affaires étrangères de l’Etat du Qatar,
                   Mme Hissa Al-­Dosari, ministère des affaires étrangères de l’Etat du Qatar,
                   M. Ali Al-­     Hababi, ambassade de l’Etat du Qatar au Royaume des
                        Pays-Bas,
                   M. Essa Al-Malki, représentant permanent de l’Etat du Qatar auprès de l’Or-
                        ganisation de l’aviation civile internationale,
                   M. John Augustin, conseiller, mission permanente de l’Etat du Qatar auprès
                        de l’Organisation de l’aviation civile internationale,
                   M. Salah Al-­Shibani, directeur du département des affaires juridiques, auto-
                      rité de l’aviation civile de l’Etat du Qatar,
                   M. Nasser Al-­Suwaidi, directeur du département de la coopération interna-
                      tionale, autorité de l’aviation civile de l’Etat du Qatar,
                   M. Talal Abdulla Al-Malki, directeur du département des relations publiques
                        et de la communication, autorité de l’aviation civile de l’Etat du Qatar,
                   M. Rashed Al-Naemi, ambassade de l’Etat du Qatar au Royaume des Pays-
                        Bas,
                   M. Abdulla Nasser Al-Asiri, ministère des affaires étrangères de l’Etat du Qatar,
                   Mme Noora Ahmad Al-Saai, ministère des affaires étrangères de l’Etat du Qatar,
                   Mme Dana Ahmad Ahan, ministère des affaires étrangères de l’Etat du Qatar,
                   comme conseillers ;
                   M. Pemmaraju Sreenivasa Rao, conseiller spécial auprès du bureau de
                      ­l’Attorney General de l’Etat du Qatar, ancien membre de la Commission
                        du droit international, membre de l’Institut de droit international,
                   M. Surya Subedi, QC (Hon.), professeur de droit international à l’Université
                        de Leeds, membre de l’Institut de droit international, Three Stone Cham-
                        bers, membre du barreau d’Angleterre et du pays de Galles,
                   Mme Catherine Amirfar, cabinet Debevoise & Plimpton LLP, membre du
                       ­barreau de l’Etat de New York,
                   M. Arsalan Suleman, cabinet Foley Hoag LLP, membre des barreaux de
                        l’Etat de New York et du district de Columbia,
                   M. Joseph Klinger, cabinet Foley Hoag LLP, membre des barreaux de l’Etat
                        de New York et du district de Columbia,
                   M. Ioannis Konstantinidis, professeur adjoint de droit international à la
                        faculté de droit de l’Université du Qatar,
                   M. Ofilio Mayorga, cabinet Foley Hoag LLP, membre des barreaux de l’Etat
                        de New York et du Nicaragua,
                   M. Peter Tzeng, cabinet Foley Hoag LLP, membre du barreau de l’Etat de
                        New York,


                                                                                                 10




7 CIJ1191_Ord.indb 17                                                                                  12/07/21 13:56

                                            conseil de l’oaci (arrêt)                               88

                   Mme Floriane Lavaud, cabinet Debevoise & Plimpton LLP, membre des bar-
                     reaux de l’Etat de New York et de Paris, solicitor près les juridictions supé-
                     rieures d’Angleterre et du pays de Galles,
                   M. Ali Abusedra, conseiller juridique, ministère des affaires étrangères de
                     l’Etat du Qatar,
                   Mme Yasmin Al‑Ameen, cabinet Foley Hoag LLP,
                   comme conseils ;
                   Mme Flannery Sockwell, cabinet Foley Hoag LLP,
                   Mme Nancy Lopez, cabinet Foley Hoag LLP,
                   Mme Deborah Langley, cabinet Foley Hoag LLP,
                   comme assistantes,

                   La Cour,
                   ainsi composée,
                   après délibéré en chambre du conseil,
                   rend l’arrêt suivant :

                   1. Par une requête introductive d’instance conjointe déposée au Greffe de la
                Cour le 4 juillet 2018, le Royaume d’Arabie saoudite, le Royaume de Bahreïn, la
                République arabe d’Egypte et les Emirats arabes unis ont fait appel d’une déci-
                sion rendue le 29 juin 2018 par le Conseil de l’Organisation de l’aviation civile
                internationale (OACI) (ci‑après le « Conseil de l’OACI » ou le « Conseil ») dans
                une instance introduite contre eux par l’Etat du Qatar le 30 octobre 2017
                (ci‑après la « décision ») en vertu de l’article 84 de la convention relative à l’avia-
                tion civile internationale, adoptée à Chicago le 7 décembre 1944 (ci‑après la
                « convention de Chicago » ou la « convention »). Dans cette décision, le Conseil
                de l’OACI rejetait les exceptions préliminaires que l’Arabie saoudite, Bahreïn,
                l’Egypte et les Emirats arabes unis avaient soulevées aux motifs qu’il n’était pas
                compétent « pour statuer sur les plaintes » formulées par le Qatar dans sa requête
                et que lesdites plaintes n’étaient pas recevables.
                   2. Le même jour, le Royaume de Bahreïn, la République arabe d’Egypte et
                les Emirats arabes unis ont déposé une autre requête conjointe concernant une
                autre décision rendue par le Conseil de l’OACI, également le 29 juin 2018, dans
                une instance distincte introduite contre eux trois par l’Etat du Qatar le 30 octobre
                2017 en vertu de la section 2 de l’article II de l’accord de 1944 relatif au transit
                des services aériens internationaux, adopté à Chicago le 7 décembre 1944
                (ci‑après l’« accord de transit »), auquel le Royaume d’Arabie saoudite n’est pas
                partie (voir Appel concernant la compétence du Conseil de l’OACI en vertu de
                l’article II, section 2, de l’accord de 1944 relatif au transit des services aériens
                internationaux (Bahreïn, Egypte et Emirats arabes unis c. Qatar), arrêt, C.I.J.
                Recueil 2020, p. 179 et 186, par. 1 et 26).
                   3. Dans leur requête en la présente espèce, les Etats demandeurs entendent
                fonder la compétence de la Cour sur l’article 84 de la convention de Chicago, eu
                égard au paragraphe 1 de l’article 36 et à l’article 37 du Statut de la Cour.
                   4. Conformément au paragraphe 2 de l’article 40 du Statut de la Cour, le
                greffier a immédiatement communiqué au Gouvernement du Qatar une copie
                signée de la requête ; il a également informé le Secrétaire général de l’Organisa-
                tion des Nations Unies du dépôt de celle‑ci.


                                                                                                    11




7 CIJ1191_Ord.indb 19                                                                                     12/07/21 13:56

                                            conseil de l’oaci (arrêt)                                89

                  En outre, par lettre du 25 juillet 2018, il en a informé tous les Etats Membres
                de l’Organisation des Nations Unies.

                   5. Conformément au paragraphe 3 de l’article 40 du Statut de la Cour, le
                greffier a informé les Etats Membres de l’Organisation des Nations Unies en
                leur transmettant, par l’entremise du Secrétaire général, le texte bilingue imprimé
                de la requête.
                   6. Conformément au paragraphe 1 de l’article 43 du Règlement de la Cour,
                le greffier a adressé aux Etats parties à la convention de Chicago la notification
                prévue au paragraphe 1 de l’article 63 du Statut. En outre, conformément au
                paragraphe 3 de l’article 69 du Règlement, il a adressé à l’OACI, par l’entremise
                de sa secrétaire générale, la notification prévue au paragraphe 3 de l’article 34
                du Statut.
                   7. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
                les Etats demandeurs et le Qatar se sont prévalus du droit que leur confère l’ar-
                ticle 31 du Statut de désigner un juge ad hoc pour siéger en l’affaire. Les Etats
                demandeurs ont désigné conjointement M. Nabil Elaraby puis, c­elui-ci ayant
                renoncé à exercer ses fonctions le 10 septembre 2019, sir Franklin Berman. Le
                Qatar a désigné M. Yves Daudet.
                   8. Par lettre en date du 16 juillet 2018, l’agent du Qatar, au nom de son gou-
                vernement, a prié la Cour de joindre, en vertu de la première phrase de l’ar-
                ticle 47 de son Règlement, les instances en les affaires de l’Appel concernant la
                compétence du Conseil de l’OACI en vertu de l’article 84 de la convention relative
                à l’aviation civile internationale (Arabie saoudite, Bahreïn, Egypte et Emirats
                arabes unis c. Qatar) et de l’Appel concernant la compétence du Conseil de l’OACI
                en vertu de l’article II, section 2, de l’accord de 1944 relatif au transit des services
                aériens internationaux (Bahreïn, Egypte et Emirats arabes unis c. Qatar). Dans
                sa lettre, l’agent ajoutait que son gouvernement priait la Cour, si c­ elle-ci décidait
                de ne pas joindre les instances dans les deux affaires, d’ordonner une action
                commune relativement aux procédures écrite et orale, en vertu de la seconde
                phrase de l’article 47 de son Règlement.
                   9. Par lettre en date du 23 juillet 2018, l’agent de l’Arabie saoudite a indiqué
                que, de l’avis de son gouvernement, il n’était pas approprié de joindre les ins-
                tances dans les deux affaires, l’Arabie saoudite n’étant pas partie à l’accord de
                transit. L’agent a toutefois précisé que son gouvernement n’avait pas d’objec-
                tion à ce que la Cour ordonne une action commune relativement aux procédures
                écrite et orale.
                   10. Le 23 juillet 2018, le président de la Cour, conformément à l’article 31 du
                Règlement, s’est entretenu avec les agents des Etats demandeurs et du Qatar au
                sujet de chaque affaire. Lors de ces réunions, le Qatar a réitéré sa demande ten-
                dant à ce que les instances dans les deux affaires soient jointes ou que, à défaut,
                la Cour ordonne une action commune relativement aux procédures écrite et
                orale. Pour leur part, les Etats demandeurs dans chacune des affaires se sont
                opposés à la jonction des instances. Ils ont fait savoir cependant qu’ils seraient
                favorables à ce que la Cour ordonne, en vertu de l’article 47 de son Règlement,
                une action commune relativement aux deux affaires.
                   11. Par lettres en date du 25 juillet 2018, le greffier a informé les Etats deman-
                deurs et le Qatar que, eu égard aux vues qu’ils avaient exprimées, la Cour avait
                décidé de ne pas ordonner la jonction des instances dans les deux affaires en
                vertu de la première phrase de l’article 47 de son Règlement. Il a également indi-
                qué que la Cour estimait toutefois approprié d’ordonner, en vertu de la seconde


                                                                                                     12




7 CIJ1191_Ord.indb 21                                                                                      12/07/21 13:56

                                          conseil de l’oaci (arrêt)                              90

                phrase du même article, une action commune relativement auxdites affaires, et
                qu’elle en déterminerait les modalités en temps voulu.
                   12. Par ordonnance du 25 juillet 2018, le président de la Cour a fixé au
                27 décembre 2018 et au 27 mai 2019, respectivement, les dates d’expiration des
                délais pour le dépôt d’un mémoire par les Etats demandeurs et d’un contre-­
                mémoire par le Qatar. Le mémoire et le contre-­mémoire ont été déposés le
                27 décembre 2018 et le 25 février 2019, respectivement.
                   13. Par ordonnance du 27 mars 2019, la Cour a prescrit la présentation d’une
                réplique par les Etats demandeurs et d’une duplique par le Qatar, et a fixé au
                27 mai 2019 et au 29 juillet 2019, respectivement, les dates d’expiration des
                délais pour le dépôt de ces pièces. La réplique et la duplique ont été déposées
                dans les délais ainsi fixés.
                   14. Par lettre en date du 5 avril 2019, le greffier, en application du para-
                graphe 3 de l’article 69 du Règlement, a transmis à la secrétaire générale de
                l’OACI des exemplaires des écritures déposées jusqu’alors en l’affaire, à savoir le
                mémoire des Etats demandeurs et le contre-­mémoire du Qatar, en la priant de
                lui faire savoir si l’OACI entendait présenter des observations écrites en vertu de
                cette disposition. Par lettre en date du 31 juillet 2019, la secrétaire générale de
                l’OACI a déclaré que l’organisation n’avait pas l’intention de soumettre des
                observations écrites à ce stade. Elle a toutefois indiqué que l’OACI ferait savoir
                à la Cour si elle entendait présenter de telles observations lorsqu’elle aurait reçu
                des exemplaires de la réplique et de la duplique. Lesdites pièces ont été commu-
                niquées à l’OACI sous le couvert d’une lettre datée du 1er août 2019. Par une
                lettre en date du 20 septembre 2019, la secrétaire générale a indiqué que l’orga-
                nisation n’entendait pas présenter d’observations écrites en vertu de la disposi-
                tion susmentionnée.
                   15. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour a
                décidé, après avoir consulté les Parties, que des exemplaires des pièces de procé-
                dure et des documents y annexés seraient rendus accessibles au public à l’ouver-
                ture de la procédure orale.
                   16. Par lettre en date du 28 mars 2019, le greffier a informé les Parties que la
                Cour avait décidé d’organiser des audiences conjointes dans les affaires de l’Ap‑
                pel concernant la compétence du Conseil de l’OACI en vertu de l’article 84 de la
                convention relative à l’aviation civile internationale (Arabie saoudite, Bahreïn,
                Egypte et Emirats arabes unis c. Qatar) et de l’Appel concernant la compétence
                du Conseil de l’OACI en vertu de l’article II, section 2, de l’accord de 1944 relatif
                au transit des services aériens internationaux (Bahreïn, Egypte et Emirats arabes
                unis c. Qatar). Des audiences conjointes ont ainsi été tenues du 2 au 6 décembre
                2019, au cours desquelles ont été entendus en leurs plaidoiries et réponses :
                Pour les Etats demandeurs :	S. Exc. le cheikh Fawaz bin Mohammed Al Khalifa,
                                             S. Exc. M. Amgad Abdel Ghaffar,
                                             S. Exc. Mme Hissa Abdullah Ahmed Al-­Otaiba,
                                             S. Exc. M. Abdulaziz bin Abdullah
                                             bin ­Abdulaziz Abohaimed,
                                             M. Payam Akhavan,
                                             Mme Alexandra van der Meulen,
                                             M. Malcolm Shaw,
                                             M. Georgios Petrochilos,
                                             M. Simon Olleson.



                                                                                                 13




7 CIJ1191_Ord.indb 23                                                                                   12/07/21 13:56

                                              conseil de l’oaci (arrêt)                               91

                Pour le Qatar :		 M. Mohammed Abdulaziz Al-­Khulaifi,
                			M. Vaughan Lowe,
                			M. Pierre Klein,
                			M. Lawrence Martin,
                			Mme Loretta Malintoppi.

                                                             *
                  17. Dans leur requête, les Etats demandeurs ont formulé les demandes sui-
                vantes :
                           « Pour les motifs susmentionnés, plaise à la Cour, rejetant toutes conclu-
                        sions contraires, dire et juger que :
                        1) la décision rendue le 29 juin 2018 par le Conseil de l’OACI révèle que
                            celui‑ci n’a manifestement pas agi comme une autorité judiciaire et n’a
                            manifestement pas respecté les garanties d’une procédure régulière ;

                        2) le Conseil de l’OACI n’a pas compétence pour connaître du désaccord
                           opposant l’Etat du Qatar et les demandeurs en la présente affaire, dont
                           le Qatar l’a saisi par la requête A déposée le 30 octobre 2017 ; et que

                        3) la décision rendue le 29 juin 2018 par le Conseil de l’OACI sur la
                           requête A est nulle, non avenue et sans effet. »
                  18. Dans les pièces de procédure, les conclusions c­ i-après ont été présentées
                par les Parties :
                Au nom des Gouvernements des Etats demandeurs,
                dans le mémoire :
                           « 1. Pour les motifs exposés dans le présent mémoire, tout en se réservant
                        le droit de compléter, préciser ou modifier les présentes conclusions finales,
                        le Royaume d’Arabie saoudite, le Royaume de Bahreïn, la République
                        arabe d’Egypte et les Emirats arabes unis prient la Cour d’accueillir le
                        recours qu’ils ont formé contre la décision rendue le 29 juin 2018 par le
                        Conseil de l’Organisation de l’aviation civile internationale dans une ins-
                        tance introduite contre eux par le Qatar, devant cet organe, le 30 octobre
                        2017, par voie de requête en vertu de l’article 84 de la convention de Chi-
                        cago (requête A devant l’OACI).
                           2. En particulier, la Cour est priée de dire et juger, rejetant toutes conclu-
                        sions contraires, que :
                         1) la décision A rendue le 29 juin 2018 par le Conseil de l’OACI révèle
                             que ­celui-ci n’a manifestement pas agi comme une autorité judiciaire et
                             n’a manifestement pas respecté les garanties d’une procédure
                             régulière ;
                         2) le Conseil de l’OACI n’a pas compétence pour connaître du désaccord
                             opposant le Qatar et les appelants, dont le Qatar l’a saisi par la requête A
                             en date du 30 octobre 2017 ; et que

                        3) la décision A rendue le 29 juin 2018 par le Conseil de l’OACI sur la
                           requête A est nulle, non avenue et sans effet. »


                                                                                                      14




7 CIJ1191_Ord.indb 25                                                                                       12/07/21 13:56

                                              conseil de l’oaci (arrêt)                               92

                dans la réplique :
                           « 1. Pour ces motifs, tout en se réservant le droit de compléter, préciser
                        ou modifier les présentes conclusions finales, le Royaume d’Arabie saou-
                        dite, le Royaume de Bahreïn, la République arabe d’Egypte et les Emirats
                        arabes unis prient la Cour d’accueillir le recours qu’ils ont formé contre la
                        décision rendue le 29 juin 2018 par le Conseil de l’Organisation de l’avia-
                        tion civile internationale dans une instance introduite contre eux par le
                        Qatar, devant cet organe, le 30 octobre 2017, par voie de requête en vertu
                        de l’article 84 de la convention de Chicago (requête A devant l’OACI).
                           2. En particulier, la Cour est priée de dire et juger, rejetant toutes conclu-
                        sions contraires, que :
                         1) la décision A rendue le 29 juin 2018 par le Conseil de l’OACI révèle
                             que ­celui-ci n’a manifestement pas agi comme une autorité judiciaire et
                             n’a manifestement pas respecté les garanties d’une procédure régulière ;
                         2) le Conseil de l’OACI n’a pas compétence pour connaître du désaccord
                             opposant le Qatar et les appelants, dont le Qatar l’a saisi par la requête A
                             en date du 30 octobre 2017 ; et que
                         3) la décision A rendue le 29 juin 2018 par le Conseil de l’OACI sur la
                             requête A est nulle, non avenue et sans effet. »
                Au nom du Gouvernement du Qatar,
                dans le contre-­mémoire :
                           « Sur la base des éléments de fait et de droit exposés dans le présent
                        contre-­mémoire, le Qatar prie respectueusement la Cour de rejeter le
                        recours des appelants et de confirmer la décision du Conseil de l’OACI en
                        date du 29 juin 2018 portant rejet de l’exception préliminaire par laquelle
                        ceux-ci ont contesté la compétence du Conseil pour connaître de la
                        ­
                        requête A du Qatar en date du 30 octobre 2017. »
                dans la duplique :
                          « Sur la base des éléments de fait et de droit exposés dans la présente
                        duplique, le Qatar prie respectueusement la Cour de rejeter le recours des
                        appelants et de confirmer la décision du Conseil de l’OACI en date du
                        29 juin 2018 portant rejet de l’exception préliminaire par laquelle ceux‑ci
                        ont contesté la compétence du Conseil pour connaître de la requête A du
                        Qatar en date du 30 octobre 2017. »
                   19. Lors de la procédure orale, les conclusions c­ i-après ont été présentées par
                les Parties :
                Au nom des Gouvernements des Etats demandeurs,
                à l’audience du 5 décembre 2019 :
                           « 1. Conformément au paragraphe 2 de l’article 60 du Règlement de la
                        Cour, et pour les motifs exposés au cours des phases écrite et orale de la
                        procédure, le Royaume d’Arabie saoudite, le Royaume de Bahreïn, la
                        République arabe d’Egypte et les Emirats arabes unis prient la Cour d’ac-
                        cueillir le recours qu’ils ont formé contre la décision rendue le 29 juin 2018
                        par le Conseil de l’Organisation de l’aviation civile internationale dans une
                        instance introduite contre eux par le Qatar, devant cet organe, le 30 octobre
                        2017, par voie de requête en vertu de l’article 84 de la convention de Chi-
                        cago (requête A devant l’OACI).

                                                                                                      15




7 CIJ1191_Ord.indb 27                                                                                       12/07/21 13:56

                                              conseil de l’oaci (arrêt)                               93

                           2. En particulier, la Cour est priée de dire et juger, rejetant toutes conclu-
                        sions contraires, que :
                        1) la décision A rendue le 29 juin 2018 par le Conseil de l’OACI révèle que
                             ­celui-ci n’a manifestement pas agi comme une autorité judiciaire et n’a
                              manifestement pas respecté les garanties d’une procédure régulière ;

                        2) le Conseil de l’OACI n’a pas compétence pour connaître du désaccord
                           opposant le Qatar et les appelants, dont le Qatar l’a saisi par la requête A
                           en date du 30 octobre 2017 ; et que

                        3) la décision A rendue le 29 juin 2018 par le Conseil de l’OACI sur la
                           requête A est nulle, non avenue et sans effet. »
                Au nom du Gouvernement du Qatar,
                à l’audience du 6 décembre 2019 :
                           « Se référant à l’article 60 du Règlement de la Cour, pour les motifs
                        exposés à l’audience, le Qatar prie respectueusement la Cour de rejeter le
                        recours des appelants et de confirmer la décision du Conseil de l’OACI en
                        date du 29 juin 2018 portant rejet de l’exception préliminaire par laquelle
                        les appelants ont contesté la compétence du Conseil pour connaître des
                        demandes du Qatar portées devant lui. »

                                                              *
                   20. Dans les paragraphes suivants, les Etats demandeurs, à savoir le Royaume
                d’Arabie saoudite, le Royaume de Bahreïn, la République arabe d’Egypte et les
                Emirats arabes unis, seront collectivement dénommés les « appelants ». Ces
                Etats seront dénommés défendeurs devant le Conseil de l’OACI lorsqu’il sera
                fait référence à la procédure devant cet organe.

                                                              *
                                                          *       *



                                                   I. Introduction

                                                  A. Contexte factuel
                   21. Le 5 juin 2017, les Gouvernements de l’Arabie saoudite, de Bahreïn,
                de l’Egypte et des Emirats arabes unis ont rompu leurs relations diploma-
                tiques avec le Qatar et adopté un ensemble de mesures restrictives visant
                les voies de communication terrestres, maritimes et aériennes avec cet Etat,
                notamment certaines restrictions visant l’aviation. Par ces mesures, les
                appelants interdisaient à tout aéronef immatriculé au Qatar de voler à des-
                tination ou en provenance de leurs aéroports ou de survoler leurs ­territoires,
                y compris les mers territoriales situées dans les régions d’information de
                vol correspondantes. Certaines restrictions s’appliquaient é­galement aux
                aéronefs non immatriculés au Qatar mais volant à destination ou en pro-

                                                                                                      16




7 CIJ1191_Ord.indb 29                                                                                       12/07/21 13:56

                                           conseil de l’oaci (arrêt)                        94

                venance de cet Etat. Ces aéronefs devaient obtenir une autorisation préa-
                lable des autorités de l’aviation civile des appelants. Selon les appelants,
                ces mesures restrictives ont été prises en réponse au manquement présumé,
                par le Qatar, aux obligations qui sont les siennes en vertu de certains
                accords internationaux auxquels les appelants et le Qatar sont parties, à
                savoir l’accord de Riyad (accompagné de l’accord d’approbation) des 23
                et 24 novembre 2013, le mécanisme de mise en œuvre de l’accord de Riyad
                du 17 avril 2014 et l’accord complémentaire de Riyad du 16 novembre
                2014 (ci‑après les « accords de Riyad »), ainsi qu’à d’autres obligations qui
                lui incombent en vertu du droit international.
                   22. Le 15 juin 2017, le Qatar a soumis au bureau de la secrétaire géné-
                rale de l’OACI une requête à l’effet d’introduire une instance devant le
                Conseil de l’organisation, citant comme défendeurs l’Arabie saoudite,
                Bahreïn, l’Egypte et les Emirats arabes unis, accompagnée d’un mémoire.
                Le secrétariat a décelé certaines lacunes dans cette requête et ce mémoire,
                auxquelles la secrétaire générale, par lettre en date du 21 juin 2017, a prié
                le Qatar de remédier.
                   23. Le 30 octobre 2017, se prévalant de l’article 84 de la convention de
                Chicago, le Qatar a saisi le Conseil de l’OACI d’une nouvelle requête,
                accompagnée d’un mémoire, dans laquelle il affirmait que les restrictions
                visant l’aviation adoptées par l’Arabie saoudite, Bahreïn, l’Egypte et les
                Emirats arabes unis emportaient violation des obligations incombant à
                ces Etats en vertu de ladite convention. L’article 84 de la convention de
                Chicago est ainsi libellé :
                           « Règlement des différends
                           Si un désaccord entre deux ou plusieurs Etats contractants à pro-
                        pos de l’interprétation ou de l’application de la présente Convention
                        et de ses Annexes ne peut être réglé par voie de négociation, le
                        Conseil statue à la requête de tout Etat impliqué dans ce désaccord.
                        Aucun membre du Conseil ne peut voter lors de l’examen par le
                        Conseil d’un différend auquel il est partie. Tout Etat contractant
                        peut, sous réserve de l’article 85, appeler de la décision du Conseil à
                        un tribunal d’arbitrage ad hoc établi en accord avec les autres parties
                        au différend ou à la Cour permanente de Justice internationale. Un
                        tel appel doit être notifié au Conseil dans les soixante jours à comp-
                        ter de la réception de la notification de la décision du Conseil. »
                   24. Le 19 mars 2018, l’Arabie saoudite, Bahreïn, l’Egypte et les Emi-
                rats arabes unis, en qualité de défendeurs devant le Conseil de l’OACI,
                ont soulevé deux exceptions préliminaires. Par la première, ils soutenaient
                que le Conseil n’était pas compétent en vertu de la convention de Chicago
                car le véritable problème en cause entre les Parties recouvrait des ques-
                tions qui allaient a­u-delà du champ d’application de cet instrument,
                notamment celle de savoir si les restrictions visant l’aviation pouvaient
                être qualifiées de contre-­mesures licites au regard du droit international.
                Par la seconde, ils avançaient que le Qatar n’avait pas respecté la condi-


                                                                                            17




7 CIJ1191_Ord.indb 31                                                                             12/07/21 13:56

                                           conseil de l’oaci (arrêt)                       95

                tion préalable de négociation énoncée à l’article 84 de la convention de
                Chicago, que l’on retrouve également à l’alinéa g) de l’article 2 du Règle-
                ment de l’OACI pour la solution des différends, et, par conséquent, que le
                Conseil n’était pas compétent pour connaître des demandes du Qatar ou,
                à titre subsidiaire, que la requête n’était pas recevable.
                   25. Par une décision du 29 juin 2018, le Conseil de l’OACI a rejeté, par
                23 voix contre 4 et 6 abstentions, ces exceptions préliminaires, qu’il a trai-
                tées comme une seule exception. Dans cette décision, le Conseil déclarait
                notamment ce qui suit :
                           « AYANT EXAMINÉ l’exception préliminaire des défendeurs, à
                        savoir que le Conseil n’a pas compétence pour statuer sur les plaintes
                        soulevées par le demandeur dans la requête A ou, à titre subsidiaire,
                        que les plaintes du demandeur sont irrecevables ;
                           CONSIDÉRANT que la question dont était saisi le Conseil était
                        d’accepter ou non l’exception préliminaire des défendeurs ;
                           AYANT À L’ESPRIT l’article 52 de la Convention de Chicago qui
                        stipule que les décisions du Conseil sont prises à la majorité de ses
                        membres et son application systématique de cette disposition à des
                        cas antérieurs ;
                           AYANT REJETÉ une demande de l’un des défendeurs de revoir la
                        majorité susmentionnée de 19 membres requise au sein du Conseil
                        actuel pour la prise de décisions ;
                           DÉCIDE que l’exception préliminaire des défendeurs n’est pas
                        acceptée. »
                   26. Le 4 juillet 2018, les appelants ont soumis à la Cour une requête
                conjointe faisant appel de la décision rendue par le Conseil de l’OACI le
                29 juin 2018. Avant d’examiner les trois moyens d’appel avancés contre
                cette décision, la Cour décrira la fonction d’appel que lui confère l’ar-
                ticle 84 de la convention de Chicago ainsi que la portée du droit d’appel
                devant elle qui est prévu par cette disposition.

                         B. La fonction d’appel de la Cour et la portée du droit d’appel
                                                devant la Cour
                   27. L’appel soumis conjointement par les quatre appelants en l’espèce
                a été formé au titre de l’article 84 de la convention de Chicago. L’Arabie
                saoudite, Bahreïn, l’Egypte et les Emirats arabes unis sont parties à cette
                convention depuis le 21 mars 1962, le 19 septembre 1971, le 12 avril 1947
                et le 25 mai 1972, respectivement. Le Qatar y est partie depuis le 5 octobre
                1971.
                   28. L’article 84 (dont le texte est reproduit plus haut au paragraphe 23)
                de la convention de Chicago confère compétence au Conseil de l’OACI
                pour statuer sur « un désaccord entre deux ou plusieurs Etats contrac-
                tants à propos de l’interprétation ou de l’application de [ladite] Conven-
                tion et de ses Annexes » si ce désaccord « ne peut être réglé par voie de
                négociation ». Il est possible d’interjeter appel d’une décision du Conseil

                                                                                           18




7 CIJ1191_Ord.indb 33                                                                            12/07/21 13:56

                                            conseil de l’oaci (arrêt)                           96

                soit devant un tribunal d’arbitrage ad hoc établi par accord entre les par-
                ties à un différend, soit devant « la Cour permanente de Justice internatio-
                nale ». Aux termes de l’article 37 du Statut de la Cour internationale de
                Justice, « [l]orsqu’un traité ou une convention en vigueur prévoit le renvoi
                à … la Cour permanente de Justice internationale, la Cour internationale
                de Justice constituera cette juridiction entre les parties au présent Statut ».
                Par le passé, la Cour a dit que
                        « [l]’effet de cet article … [étai]t que, entre les parties au Statut, la
                        Cour internationale de Justice [étai]t substituée à la Cour perma-
                        nente dans tout traité ou convention en vigueur prévoyant le renvoi
                        à c­elle-ci » (Plateau continental de la mer Egée (Grèce c. Turquie),
                        arrêt, C.I.J. Recueil 1978, p. 14, par. 34).
                En vertu de l’article 84, la Cour a donc compétence pour connaître d’un
                appel formé contre une décision du Conseil de l’OACI (voir Appel concer‑
                nant la compétence du Conseil de l’OACI (Inde c. Pakistan), arrêt,
                C.I.J. Recueil 1972, p. 53, par. 15, et p. 60, par. 25).
                   29. La Cour relève que l’article 84 s’intitule « Règlement des diffé-
                rends » alors que c’est le terme « désaccord » qui est employé au début de
                cette disposition. Dans ce contexte, la Cour rappelle que sa devancière, la
                Cour permanente de Justice internationale, a défini un différend comme
                « un désaccord sur un point de droit ou de fait, une contradiction, une
                opposition de thèses juridiques ou d’intérêts entre deux personnes »
                (Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A
                no 2, p. 11).
                   30. Les appelants contestent une décision rendue par le Conseil de
                l’OACI sur les exceptions préliminaires qu’ils avaient soulevées dans l’ins-
                tance portée devant lui. Le libellé de l’article 84 ne précise pas si seules
                sont susceptibles d’appel les décisions définitives du Conseil sur le fond
                des différends portés devant lui. La Cour a réglé cette question dans le
                cadre du premier appel formé devant elle contre une décision de cet
                organe (Appel concernant la compétence du Conseil de l’OACI (Inde
                c. Pakistan), arrêt, C.I.J. Recueil 1972, p. 46). Précisant son rôle dans
                l’exercice de la fonction d’appel que lui attribuent la convention de Chi-
                cago et l’accord de transit, la Cour a indiqué que ces instruments la
                        « f[aisaie]nt contribuer … au bon fonctionnement de l’O[ACI] ; la
                        première garantie pour le Conseil [étai]t donc de savoir qu’un
                        contrôle [étai]t possible pour vérifier si une décision prise sur sa propre
                        compétence [étai]t ou non conforme aux dispositions des traités qui
                        gouvern[ai]ent son action » (ibid., p. 60‑61, par. 26 ; les italiques sont
                        de la Cour).
                Ainsi que la Cour l’a expliqué, « permettre à un organe international de
                connaître du fond d’un différend tant que sa compétence pour ce faire
                n’est pas établie, et est même effectivement contestée, serait contraire aux
                normes reconnues d’une bonne administration de la justice » (ibid., p. 57,
                par. 18 e)).

                                                                                                19




7 CIJ1191_Ord.indb 35                                                                                 12/07/21 13:56

                                           conseil de l’oaci (arrêt)                            97

                   La Cour en a conclu que
                        « l’appel doit donc être recevable contre une décision du Conseil sur
                        sa propre juridiction puisque, du point de vue du contrôle de la léga-
                        lité de l’action du Conseil par [elle-même], rien ne permet de distin-
                        guer le contrôle de la compétence et le contrôle du fond » (Appel
                        concernant la compétence du Conseil de l’OACI (Inde c. Pakistan),
                        arrêt, C.I.J. Recueil 1972, p. 61, par. 26).

                   31. S’appuyant sur ces prononcés de la Cour, les appelants ont
                formé leur appel conjoint en soulignant que l’article 84 de la convention
                de Chicago couvrait les recours contre des décisions rendues par le
                Conseil de l’OACI sur des exceptions préliminaires soulevées à l’égard de
                sa compétence.
                   32. Le Qatar reconnaît expressément le droit que les appelants tiennent
                de l’article 84 de la convention d’interjeter appel de la décision prise par
                le Conseil de l’OACI sur sa compétence.
                   33. Compte tenu de ce qui précède, la Cour tient pour établi qu’elle a
                compétence pour connaître du présent appel. Elle note cependant que les
                appelants et le Qatar sont en désaccord sur la portée du droit d’appel.
                   34. Les appelants considèrent qu’un appel au titre de l’article 84 de la
                convention de Chicago couvre les « griefs d’ordre procédural ». Ils affir-
                ment qu’ils avaient droit à une procédure régulière devant le Conseil de
                l’OACI, et disent en avoir été privés. L’absence alléguée de procédure
                régulière devant le Conseil constitue leur premier moyen d’appel.
                   35. Le Qatar, tout en niant que des irrégularités procédurales aient été
                commises au cours de la procédure devant le Conseil de l’OACI, invite la
                Cour à refuser d’exercer son pouvoir de contrôle à l’égard de ces irrégulari-
                tés alléguées. Selon lui, non seulement c­ elles-ci n’ont jamais existé, mais elles
                seraient en outre dénuées de pertinence pour la question juridique objective
                qui se pose à la Cour : celle de savoir si le Conseil est compétent pour exami-
                ner et juger les demandes dont le Qatar l’a saisi au titre de la convention.
                   36. La Cour rappelle qu’elle a pour rôle, lorsqu’elle contrôle l’exercice
                par le Conseil de l’OACI des fonctions de règlement des différends que lui
                confère l’article 84 de la convention de Chicago, de s’assurer que la déci-
                sion attaquée est correcte. Sa tâche en l’espèce est de dire si le Conseil a
                commis une erreur en rejetant les exceptions préliminaires soulevées par
                les appelants à l’égard de sa compétence et à l’égard de la recevabilité de
                la requête du Qatar.


                                            II. Les moyens d’appel

                   37. Les appelants invoquent trois moyens d’appel contre la décision du
                Conseil de l’OACI en date du 29 juin 2018. Par le premier, ils soutiennent
                que cette décision « doit être infirmée au motif que la procédure suivie par
                le Conseil … a manifestement été entachée d’irrégularités et conduite en

                                                                                                20




7 CIJ1191_Ord.indb 37                                                                                 12/07/21 13:56

                                         conseil de l’oaci (arrêt)                            98

                méconnaissance des principes fondamentaux que sont la régularité de la
                procédure et le respect du droit d’être entendu ».
                   38. Comme deuxième moyen d’appel, les appelants affirment que le
                Conseil de l’OACI « a commis une erreur de fait et de droit en rejetant la
                première exception préliminaire … à sa compétence ». Ils font valoir que,
                pour se prononcer sur le différend, le Conseil aurait à statuer sur des
                questions ne relevant pas de sa compétence, plus précisément sur la licéité
                des contre-­mesures, dont « certaines restrictions visant l’espace aérien »,
                adoptées par les appelants. A titre subsidiaire, et pour les mêmes motifs,
                ils soutiennent que les demandes du Qatar sont irrecevables.
                   39. Comme troisième moyen d’appel, les appelants avancent que le
                Conseil de l’OACI a commis une erreur en rejetant leur seconde exception
                préliminaire. A l’appui de cette exception, ils affirmaient que le Qatar
                n’avait pas satisfait à la condition préalable de négociation énoncée à l’ar-
                ticle 84 de la convention de Chicago et que, par conséquent, le Conseil
                n’avait pas compétence. A titre subsidiaire, ils soutenaient également que
                les demandes du Qatar étaient irrecevables car ­celui-ci n’avait pas res-
                pecté l’exigence procédurale énoncée à l’alinéa g) de l’article 2 du Règle-
                ment de l’OACI pour la solution des différends.
                   40. Bien que tel soit l’ordre dans lequel les appelants ont invoqué leurs
                trois moyens d’appel, la Cour n’est pas tenue de le suivre. Aussi commen-
                cera-t-elle par analyser les moyens fondés sur les erreurs qu’aurait com-
                mises le Conseil de l’OACI en rejetant les exceptions des appelants.
                Ensuite, la Cour examinera le moyen fondé sur l’allégation d’absence
                manifeste de procédure régulière devant le Conseil.

                        A. Le deuxième moyen d’appel : rejet par le Conseil de l’OACI
                                    de la première exception préliminaire
                1. Question de savoir si le différend entre les Parties concerne l’interprétation
                   ou l’application de la convention de Chicago
                   41. Comme il a été dit plus haut, les appelants fondent leur deuxième
                moyen d’appel sur la première exception préliminaire qu’ils ont soulevée
                en qualité de défendeurs devant le Conseil de l’OACI. Par cette exception,
                ils faisaient valoir que leurs actes, y compris, en particulier, les restrictions
                visant l’aviation, formaient un ensemble de mesures « adoptées en réac-
                tion aux manquements multiples, graves et persistants du Qatar à ses
                obligations internationales liées à des aspects essentiels de [leur] sûreté et
                constitu[aient] des contre-­mesures légitimes autorisées par le droit inter-
                national général ». Ils avançaient que la compétence conférée au Conseil
                par l’article 84 de la convention de Chicago était limitée aux désaccords
                opposant deux ou plusieurs Etats à propos de l’interprétation ou de l’ap-
                plication de la convention et de ses annexes, et que, par conséquent, le
                Conseil n’était pas compétent pour trancher la question de savoir si le
                Qatar avait manqué à ses autres obligations au regard du droit internatio-
                nal, notamment à des obligations découlant des accords de Riyad.

                                                                                              21




7 CIJ1191_Ord.indb 39                                                                               12/07/21 13:56

                                         conseil de l’oaci (arrêt)                           99

                   42. Selon les appelants, statuer sur les demandes du Qatar dont il était
                saisi exigerait nécessairement du Conseil de l’OACI qu’il se prononce sur
                des questions relevant du différend plus large entre les Parties, notam-
                ment celle de savoir si le Qatar avait manqué à ses obligations de lutte
                contre le terrorisme et à son obligation internationale en matière de
                non‑ingérence dans les affaires intérieures des appelants, questions qui
                échappent au champ d’application de la convention de Chicago. Les
                appelants plaident que le différend restreint lié aux fermetures de l’espace
                aérien ne peut être séparé de ces questions plus larges, et que la légalité
                desdites fermetures ne peut être appréciée isolément.
                   43. Les appelants affirment que le Conseil de l’OACI n’a pas compé-
                tence parce que le véritable problème en cause entre les Parties ne peut
                être circonscrit à des questions relevant de sa compétence limitée. Ils sou-
                tiennent que, compte tenu du rôle de l’OACI en tant qu’institution spé-
                cialisée des Nations Unies exerçant des fonctions dans le domaine de
                l’aviation civile, la compétence que son Conseil tient de l’article 84 de la
                convention de Chicago ne s’étend qu’au règlement des désaccords à pro-
                pos de l’interprétation ou de l’application de ladite convention. Les appe-
                lants affirment par conséquent que le Conseil, avant de se déclarer
                compétent, aurait dû cerner et définir juridiquement l’objet du différend
                dont il était saisi, puis rechercher si, au regard de l’article 84, ce différend
                relevait de sa compétence ratione materiae. Selon eux, le véritable pro-
                blème en cause entre les Parties concerne « le fait que le Qatar manque
                depuis longtemps déjà à d’autres obligations juridiques internationales,
                indépendamment de la convention ». Les appelants qualifient les mesures
                qu’ils ont prises de contre-­mesures licites, y compris les restrictions visant
                l’aviation qui font l’objet de la demande du Qatar. Ils soutiennent qu’au-
                cune de ces questions — c’est-à-dire celles concernant les manquements
                allégués du Qatar à ses obligations internationales et les contre-­mesures
                qu’eux-mêmes ont prises en réponse — ne relève de la compétence
                ratione materiae conférée au Conseil par l’article 84 de la convention.
                C’est pourquoi ils prient la Cour de dire que le Conseil n’a pas compé-
                tence pour connaître de la requête du Qatar dont il a été saisi.

                                                       *
                   44. Devant le Conseil de l’OACI, le Qatar avançait que les questions
                touchant aux contre-­mesures et à leur licéité relevaient du fond de l’af-
                faire, et que le Conseil n’avait pas à s’y intéresser pour établir sa compé-
                tence. Il invoquait, à ce propos, l’arrêt de la Cour en l’affaire de l’Appel
                concernant la compétence du Conseil de l’OACI (Inde c. Pakistan) (arrêt,
                C.I.J. Recueil 1972, p. 46), dans lequel, selon lui, « [t]ous les arguments
                avancés par les défendeurs [avaie]nt déjà été rejetés …, abstraction faite
                de la question des négociations ».
                   45. Devant la Cour, le Qatar fait valoir que le Conseil de l’OACI a
                compétence pour statuer en l’affaire pour autant qu’il existe, entre les Par-
                ties, un quelconque désaccord à propos de l’interprétation ou de l’applica-

                                                                                             22




7 CIJ1191_Ord.indb 41                                                                              12/07/21 13:56

                                         conseil de l’oaci (arrêt)                          100

                tion de la convention de Chicago qui ne peut être réglé par voie de
                négociation. Selon lui, rien dans ladite convention ni dans le Règlement de
                l’OACI pour la solution des différends ne fixe d’autre limite à la compé-
                tence du Conseil, ou ne circonscrit ­celle-ci d’une quelconque autre manière.
                Le Qatar soutient que les demandes dont il a saisi le Conseil portent sur
                l’interprétation ou l’application de la convention de Chicago et que c’est
                donc à raison que ce dernier a rejeté la première exception préliminaire. Il
                maintient que le Conseil est compétent pour connaître de sa requête même
                si les appelants invoquent en défense des questions qui n’entrent pas dans
                le champ d’application de la convention ou si le différend en cause est né
                dans le cadre d’un différend plus large entre les Parties.

                                                     *   *
                   46. La Cour doit d’abord déterminer si le différend dont le Qatar a
                saisi le Conseil de l’OACI est un désaccord entre cet Etat et les appelants
                à propos de l’interprétation ou de l’application de la convention de Chi-
                cago et de ses annexes. La compétence ratione materiae du Conseil est
                circonscrite, aux termes de l’article 84 de ladite convention, à ce type de
                désaccord. Comme l’a expliqué la Cour en 1972, un désaccord porte sur
                l’interprétation ou l’application de la convention de Chicago si, « pour en
                vérifier le bien-fondé, le Conseil [est] inévitablement amené à interpréter
                ou à appliquer [ladite convention] et à s’occuper ainsi de matières relevant
                indubitablement de sa compétence » (Appel concernant la compétence du
                Conseil de l’OACI (Inde c. Pakistan), arrêt, C.I.J. Recueil 1972, p. 66,
                par. 36).
                   47. Dans la requête et le mémoire qu’il a soumis au Conseil de l’OACI
                le 30 octobre 2017, le Qatar demandait à cet organe « d’établir que, par
                les mesures prises à [son] encontre, les défendeurs [avaient] contrevenu à
                leurs obligations au titre de la Convention de Chicago, de ses Annexes et
                d’autres règles de droit international ». Il priait également le Conseil « de
                déplorer le non-­respect par les défendeurs des principes fondamentaux de
                la Convention de Chicago et de ses Annexes ». Il lui demandait, par
                conséquent, de prier instamment les défendeurs « de lever, sans délai,
                toutes les restrictions imposées aux aéronefs immatriculés au Qatar et de
                se conformer à leurs obligations au titre de la Convention de Chicago et
                de ses Annexes » et « de négocier de bonne foi en vue d’une coopération
                future harmonieuse dans la région afin de préserver la sécurité, la sûreté,
                la régularité et l’économie de l’aviation civile internationale ». Dans son
                mémoire, le Qatar recensait un certain nombre de dispositions de la
                convention de Chicago auxquelles contrevenaient — selon lui — les
                mesures prises par les défendeurs, en particulier les articles 2, 3bis, 4, 5, 6,
                9, 37 et 89.
                   48. La Cour estime que le désaccord entre les Parties soumis au Conseil
                de l’OACI concerne l’interprétation et l’application de la convention de
                Chicago et de ses annexes, et qu’il relève par conséquent du champ d’ap-
                plication de l’article 84 de la convention. Le seul fait que ce désaccord soit

                                                                                             23




7 CIJ1191_Ord.indb 43                                                                              12/07/21 13:56

                                           conseil de l’oaci (arrêt)                        101

                apparu dans un contexte plus large ne prive pas le Conseil de la compé-
                tence qu’il tient dudit article. Comme l’a fait observer la Cour par le
                passé, « les différends juridiques entre Etats souverains ont, par leur
                nature même, toutes chances de surgir dans des contextes politiques et ne
                représentent souvent qu’un élément d’un différend politique plus vaste et
                existant de longue date entre les Etats concernés » (Personnel diplomatique
                et consulaire des Etats‑Unis à Téhéran (Etats‑Unis d’Amérique c. Iran),
                arrêt, C.I.J. Recueil 1980, p. 20, par. 37 ; voir aussi Certains actifs iraniens
                (République islamique d’Iran c. Etats-Unis d’Amérique), exceptions préli‑
                minaires, arrêt, C.I.J. Recueil 2019 (I), p. 23, par. 36).
                   49. La Cour ne saurait davantage souscrire à la thèse selon laquelle le
                Conseil de l’OACI n’aurait pas compétence pour connaître des demandes
                du Qatar parce que les appelants qualifient de contre-­mesures licites les
                restrictions visant l’aviation qu’ils ont imposées aux aéronefs d’immatri-
                culation qatarienne. Les contre-­mesures font partie des circonstances sus-
                ceptibles d’exclure l’illicéité d’un acte qui serait autrement illicite au
                regard du droit international, et sont parfois invoquées comme moyen de
                défense (voir Projet Gabčíkovo‑Nagymaros (Hongrie/Slovaquie), arrêt,
                C.I.J. Recueil 1997, p. 55, par. 82). La perspective qu’un défendeur
                invoque le recours aux contre-­mesures comme moyen de défense dans une
                procédure sur le fond devant le Conseil de l’OACI n’a pas, en soi, une
                quelconque incidence sur la compétence de ce dernier telle qu’elle est limi-
                tée par les termes de l’article 84 de la convention de Chicago. Comme l’a
                déclaré la Cour lorsqu’elle a examiné un appel formé contre une décision
                du Conseil en 1972 :
                           « Le fait qu’une défense au fond se présente d’une certaine manière
                        ne peut porter atteinte à la compétence du tribunal ou de tout autre
                        organe en cause ; sinon les parties seraient en mesure de déterminer
                        elles-mêmes cette compétence, ce qui serait inadmissible. Comme on
                        l’a déjà vu pour la compétence de la Cour, la compétence du Conseil
                        dépend nécessairement du caractère du litige soumis au Conseil et
                        des points soulevés, mais non pas des moyens de défense au fond
                        ou d’autres considérations qui ne deviendraient pertinentes qu’une
                        fois tranchés les problèmes juridictionnels. » (Appel concernant la
                        compétence du Conseil de l’OACI (Inde c. Pakistan), arrêt, C.I.J.
                        Recueil 1972, p. 61, par. 27.)
                   50. Ce raisonnement s’applique également en l’espèce. La Cour conclut
                par conséquent que le Conseil de l’OACI n’a pas commis d’erreur en reje-
                tant, s’agissant de sa compétence, la première exception préliminaire dont
                il était saisi par les appelants.

                2. Question de savoir si les demandes du Qatar sont irrecevables pour des
                   raisons liées au principe d’« opportunité judiciaire »
                  51. Devant le Conseil de l’OACI, les défendeurs faisaient valoir, à titre
                subsidiaire, que les demandes du Qatar étaient irrecevables. S’ils évo-

                                                                                             24




7 CIJ1191_Ord.indb 45                                                                              12/07/21 13:56

                                         conseil de l’oaci (arrêt)                          102

                quaient les « principes généraux concernant la recevabilité », ils n’avan-
                çaient cependant aucun argument précis pour fonder leur exception
                subsidiaire d’irrecevabilité, se contentant de reprendre ceux invoqués à
                l’appui de leur exception d’incompétence. Ils affirmaient que la distinction
                entre les exceptions d’incompétence du Conseil et les exceptions d’irrece-
                vabilité des demandes du Qatar « n’importait pas aux fins de la fonction
                du Conseil car ces deux catégories d’exceptions étaient couvertes par le
                libellé du paragraphe 1 de l’article 5 » du Règlement de l’OACI pour la
                solution des différends.
                   52. Devant la Cour, les appelants font valoir que, si l’affaire devait se
                poursuivre au fond dans sa forme actuelle, le Conseil de l’OACI aurait
                deux possibilités. Premièrement, il pourrait trancher les questions liées au
                caractère licite ou non, en tant que contre-­mesures, des restrictions visant
                l’aviation, en particulier celle de savoir si le Qatar manque à ses obliga-
                tions internationales dans d’autres domaines que l’aviation civile. Cela
                supposerait cependant que les appelants fassent valoir le moyen de défense
                qu’ils tirent du recours aux contre-­mesures devant un organe qui, selon
                eux, n’a pas les moyens voulus pour statuer sur de telles questions. Deu-
                xièmement, le Conseil pourrait refuser d’examiner la ligne de défense fon-
                dée sur les contre-­mesures, mais il serait alors dans l’incapacité de trancher
                l’ensemble des questions portées devant lui. Selon les appelants, le Conseil
                aurait alors tort de ne trancher qu’une partie du différend, en ne tenant
                pas compte de celle qui est précisément « essentielle » à leur défense.
                   Les appelants soutiennent que la requête du Qatar devant le Conseil est
                irrecevable dans la mesure où ce dernier, pour statuer sur les demandes
                qu’elle contient, devrait nécessairement trancher des questions à l’égard
                desquelles il n’a pas compétence. Procéder ainsi serait incompatible avec
                le fondement consensuel de la compétence et, par suite, avec le principe
                d’« opportunité judiciaire » et avec la fonction « judiciaire » que l’article 84
                de la convention de Chicago confère au Conseil.

                                                       *
                   53. Dans ses exposés devant le Conseil de l’OACI, le Qatar soutenait
                que le Règlement de l’OACI pour la solution des différends n’autorisait
                pas la présentation d’exceptions préliminaires d’irrecevabilité. Il priait
                instamment le Conseil de ne pas se prononcer sur la recevabilité au stade
                des exceptions préliminaires, tout en reconnaissant que rien n’empêchait
                les défendeurs de soumettre des observations sur ce point dans leurs
                contre-­mémoires sur le fond.
                   54. Devant la Cour, le Qatar soutient que l’argument avancé par les
                appelants « à titre subsidiaire » n’est pas réellement « subsidiaire », mais
                constitue, « à l’évidence, une nouvelle version » de leur exception d’incom-
                pétence. Il relève que les appelants affirment que le Conseil de l’OACI, s’il
                devait se prononcer sur le moyen de défense qu’ils tirent du recours aux
                contre‑mesures, « statuerait » en dehors des prévisions de l’article 84 de la
                convention de Chicago sans qu’ils y aient consenti. Le Qatar fait valoir

                                                                                             25




7 CIJ1191_Ord.indb 47                                                                              12/07/21 13:56

                                           conseil de l’oaci (arrêt)                        103

                qu’aucune des « circonstances exceptionnelles » qui ont donné naissance à
                la doctrine de l’« opportunité judiciaire » dans la jurisprudence de la Cour
                n’est présente dans l’affaire dont le Conseil a été saisi. Il estime que ce
                serait bafouer le principe d’« opportunité judiciaire » que d’accueillir la
                thèse des appelants car le Conseil n’exercerait alors pas ses pouvoirs
                « dans leur plénitude ».

                                                       *   *
                   55. Dans l’affaire relative à l’Application de la convention pour la pré‑
                vention et la répression du crime de génocide (Croatie c. Serbie), la Cour a
                été amenée à examiner une exception préliminaire présentée à la fois
                comme une exception d’incompétence et comme une exception d’irreceva-
                bilité (exceptions préliminaires, arrêt, C.I.J. Recueil 2008, p. 456, par. 120).
                Elle a alors rappelé qu’une « distinction entre ces deux catégories d’excep-
                tions [était] bien établie dans [sa] pratique » (ibid.). Une exception préli-
                minaire, lorsqu’elle est retenue, a le même effet, qu’elle vise la compétence
                ou la recevabilité : elle met fin à la procédure en ce qui concerne la
                demande en question. La compétence ayant un fondement consensuel,
                une exception d’incompétence portera le plus souvent sur la question de
                savoir si un tel consentement a été donné par l’Etat objectant, ou si la
                demande entre dans le cadre du consentement accordé, ou encore si les
                conditions de ce consentement sont réunies. Quant aux exceptions d’irre-
                cevabilité, la Cour a expliqué qu’elles
                        « reviennent à affirmer qu’il existe une raison juridique pour laquelle
                        la Cour, même si elle a compétence, devrait refuser de connaître de
                        l’affaire ou, plus communément, d’une demande spécifique y relative.
                        Souvent, cette raison est d’une nature telle que la question doit être
                        tranchée in limine litis » (ibid. ; voir aussi Plates‑formes pétrolières
                        (République islamique d’Iran c. Etats‑Unis d’Amérique), arrêt,
                        C.I.J. Recueil 2003, p. 177, par. 29).
                   56. L’article 5 du Règlement de l’OACI pour la solution des différends,
                approuvé par le Conseil le 9 avril 1957, s’intitule « Exception préliminaire
                et suite qu’elle comporte ». Il dispose en son premier paragraphe que « [l]e
                défendeur qui excipe de l’incompétence du Conseil à connaître de l’affaire
                soumise par le demandeur doit soulever une exception préliminaire moti-
                vée » (les italiques sont de la Cour). Cette disposition ne mentionne pas
                expressément les exceptions préliminaires d’irrecevabilité. Cependant, le
                Règlement de l’OACI pour la solution des différends a été rédigé sur le
                modèle du Règlement de la Cour dans sa version de 1946, qui ne men-
                tionne pas non plus expressément les exceptions préliminaires d’irreceva-
                bilité. Cette absence de disposition spécifique n’a pas empêché la Cour,
                avant la modification de son Règlement en 1972, de traiter des exceptions
                d’irrecevabilité à titre préliminaire (par exemple dans l’affaire de la Barce‑
                lona Traction, Light and Power Company, Limited (nouvelle requête :
                1962) (Belgique c. Espagne), exceptions préliminaires, arrêt, C.I.J.

                                                                                             26




7 CIJ1191_Ord.indb 49                                                                              12/07/21 13:56

                                         conseil de l’oaci (arrêt)                          104

                Recueil 1964, p. 6). De la même manière, l’article 5 du Règlement de l’OACI
                pour la solution des différends ne fait pas obstacle à l’examen par le Conseil,
                à titre préliminaire, d’une exception d’irrecevabilité de la demande.
                   57. La Cour est d’avis que si, dans une procédure devant le Conseil de
                l’OACI, une partie soulève une exception préliminaire d’irrecevabilité
                d’une demande, cette exception devrait également être tranchée
                in limine litis, à moins qu’elle n’ait pas un caractère exclusivement prélimi-
                naire. En d’autres termes, cette exception devrait être examinée et tran-
                chée à un stade préliminaire à moins qu’elle ne soit si étroitement liée au
                fond de l’affaire dont le Conseil est saisi qu’il serait impossible à celui‑ci
                de l’examiner sans statuer, du moins jusqu’à un certain point, sur des
                aspects qui relèvent à proprement parler du fond (voir Application de la
                convention pour la prévention et la répression du crime de génocide (Croatie
                c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil 2008, p. 459,
                par. 127). La seule autre situation dans laquelle le Conseil pourrait sur-
                seoir à statuer sur une exception préliminaire d’irrecevabilité en la joi-
                gnant au fond serait celle où il ne disposerait pas de tous les éléments
                nécessaires pour se prononcer sur la question soulevée. La Cour estime
                qu’en l’espèce aucune de ces deux situations ne s’est rencontrée dans le
                cadre de la procédure devant le Conseil.
                   58. Le Conseil de l’OACI avait pleinement connaissance de l’exception
                d’irrecevabilité soulevée par les défendeurs dans l’instance portée devant
                lui. De fait, c­eux-ci ont fait valoir à l’audience que le libellé du para-
                graphe 1 de l’article 5 couvrait à la fois les exceptions d’incompétence et
                celles d’irrecevabilité. Le Conseil a bien voté sur l’exception préliminaire
                comme étant celle soulevée « relativement à l’interprétation et à l’applica-
                tion de la convention de Chicago et ses annexes » et a décidé à la majorité
                qu’elle « n’[était] pas acceptée ». Il s’ensuit que l’exception d’irrecevabilité
                de la requête du Qatar a été rejetée.
                   59. La question qui se pose à la Cour est celle de savoir si la décision
                du Conseil de l’OACI de rejeter cette exception préliminaire s’agissant de
                la recevabilité des demandes du Qatar était correcte. En d’autres termes,
                la Cour doit s’assurer que les demandes présentées au Conseil sont rece-
                vables.
                   60. La Cour relève qu’il est difficile d’appliquer le concept d’« opportu-
                nité judiciaire » au Conseil de l’OACI. C   ­ elui-ci est un organe permanent
                responsable devant l’assemblée de l’OACI, composé de représentants dési-
                gnés par les Etats contractants élus par ladite assemblée, et non de membres
                indépendants agissant à titre personnel, ce qui caractérise un organe judi-
                ciaire. En plus de ses fonctions d’organe exécutif et administratif définies
                aux articles 54 et 55 de la convention de Chicago, il a été investi, par l’ar-
                ticle 84, d’une fonction de règlement des désaccords opposant deux ou plu-
                sieurs Etats contractants à propos de l’interprétation ou de l’application de
                la convention et de ses annexes. Cependant, le Conseil de l’OACI n’en
                devient pas pour autant une institution judiciaire au sens propre du terme.
                   61. En tout état de cause, l’intégrité de la fonction de règlement des
                différends du Conseil de l’OACI ne serait pas compromise si ­celui-ci exa-

                                                                                             27




7 CIJ1191_Ord.indb 51                                                                              12/07/21 13:56

                                         conseil de l’oaci (arrêt)                        105

                  minait des questions étrangères à l’aviation civile à la seule fin de
                statuer sur un différend à l’égard duquel il est compétent en vertu de
                ­l’article 84 de la convention de Chicago. La possibilité que le Conseil
                 soit appelé à examiner des questions ne relevant pas du champ d’appli­
                 cation de la convention à la seule fin de régler un désaccord relatif à
                 ­l’interprétation ou à l’application de ladite convention ne rendrait donc
                  pas pour autant irrecevable la requête par laquelle il a été saisi de ce
                  désaccord.
                     62. La Cour conclut par conséquent que le Conseil de l’OACI n’a pas
                  commis d’erreur en rejetant la première exception préliminaire en tant
                  qu’elle affirmait l’irrecevabilité des demandes du Qatar.

                                                      *
                  63. Eu égard à ce qui précède, le deuxième moyen d’appel ne peut être
                accueilli.

                        B. Le troisième moyen d’appel : rejet par le Conseil de l’OACI
                                     de la seconde exception préliminaire
                   64. Comme troisième moyen d’appel, les appelants affirment que le
                Conseil de l’OACI a commis une erreur en rejetant la seconde exception
                préliminaire qu’ils avaient soulevée devant lui en tant que défendeurs, par
                laquelle ils contestaient sa compétence au motif que le Qatar n’avait pas
                satisfait à la condition préalable de négociation figurant à l’article 84 de
                la convention de Chicago, ainsi que la recevabilité de la requête portée
                devant lui au motif qu’elle n’était pas conforme à l’alinéa g) de l’article 2
                du Règlement de l’OACI pour la solution des différends.

                1. Le non-­respect allégué de la condition préalable de négociation requise du
                   Qatar pour saisir le Conseil de l’OACI
                   65. L’article 84 de la convention de Chicago dispose que, « [s]i un
                désaccord … ne peut être réglé par voie de négociation, le Conseil statue
                à la requête de tout Etat impliqué dans ce désaccord ». Devant le Conseil
                de l’OACI, les défendeurs soutenaient que l’existence de négociations
                antérieures constituait une condition préalable à l’introduction d’une
                requête au titre de l’article 84. Selon eux, le Conseil n’avait pas compé-
                tence, le Qatar n’ayant pas satisfait à cette condition préalable. En appel
                devant la Cour, les appelants arguent que le Conseil a rejeté à tort cette
                exception d’incompétence.
                   66. Les appelants rappellent que la Cour, dans des affaires précédentes,
                a lu une condition préalable de négociation dans des clauses compromis-
                soires de traités qui étaient analogues à l’article 84 de la convention de
                Chicago. Ils estiment que cette jurisprudence peut être appliquée à la
                condition préalable de négociation énoncée à l’article 84.
                   67. Se référant à l’arrêt de la Cour sur les exceptions préliminaires en

                                                                                           28




7 CIJ1191_Ord.indb 53                                                                            12/07/21 13:56

                                         conseil de l’oaci (arrêt)                         106

                l’affaire relative à l’Application de la convention internationale sur l’élimi‑
                nation de toutes les formes de discrimination raciale (Géorgie c. Fédération
                de Russie), les appelants avancent que, pour qu’il soit satisfait à une
                condition préalable de négociation, il faut, « à tout le moins, que l’une des
                parties tente vraiment d’ouvrir le débat avec l’autre partie en vue de régler
                le différend » (arrêt, C.I.J. Recueil 2011 (I), p. 132, par. 157). Ils sou-
                tiennent qu’une véritable tentative de négocier doit être davantage qu’un
                appel à dialoguer d’ordre général. Elle doit concerner l’objet du différend,
                qui doit se rapporter aux obligations de fond prévues par l’instrument en
                question. Les appelants affirment aussi que, lorsqu’il y a eu tentative ou
                début de négociations, la condition préalable de tenir de telles négocia-
                tions n’est remplie que si c­ elles-ci sont devenues inutiles ou ont abouti à
                une impasse.
                   68. Les appelants réfutent l’argument subsidiaire du Qatar selon lequel
                celui‑ci n’était même pas tenu de tenter de négocier étant donné qu’une
                telle tentative aurait été inutile (voir plus loin le paragraphe 86).
                Ils rétorquent qu’une condition préalable de négociation ne peut jamais
                être remplie « s’il n’y a pas d’abord une « véritable tentative » de
                négocier, quand bien même la partie concernée estimerait cette tentative
                inutile ».
                   69. Les appelants soutiennent que le Qatar, avant de porter le désac-
                cord devant le Conseil de l’OACI, n’a pas véritablement tenté d’engager
                des négociations au sujet de l’objet spécifique des demandes qu’il fonde
                sur la convention de Chicago.
                   70. Les appelants rappellent qu’une séance extraordinaire a été tenue le
                31 juillet 2017 par le Conseil de l’OACI, à la demande du Qatar, en appli-
                cation de l’alinéa n) de l’article 54 de la convention de Chicago, qui dis-
                pose que « [l]e Conseil doit … examiner toute question relative à la
                Convention dont il est saisi par un Etat contractant ». Ils arguent que les
                efforts menés par le Qatar dans l’enceinte de l’OACI ne suffisaient pas
                pour que la condition préalable de négociation fût réputée remplie,
                puisque le Qatar avait adressé ses communications au président du
                Conseil ou à la secrétaire générale de l’organisation, et non à eux-mêmes.
                Ils soutiennent qu’aucune des discussions et réunions intervenues au sein
                du Conseil de l’OACI ne se rapportait à des « questions concernant l’in-
                terprétation et l’application de la convention de Chicago … qui, selon le
                Qatar, constitu[ai]ent l’objet du désaccord entre les Parties ». Au contraire,
                ces débats étaient circonscrits aux questions relatives à la sécurité de
                l’aviation et aux routes d’exception et n’ont pas porté sur la question du
                différend soumis au titre de l’article 84.
                   71. Les appelants démentent également l’assertion du Qatar selon
                laquelle ses tentatives de régler le différend par le truchement d’Etats tiers
                constituaient une véritable tentative de négocier, relevant qu’« aucune des
                demandes ou des déclarations en question n[e leur] était adressée », que
                « toutes étaient formulées en termes généraux, et [que] toute référence aux
                obligations de fond spécifiques imposées par la convention de Chicago en
                était absente ».

                                                                                            29




7 CIJ1191_Ord.indb 55                                                                             12/07/21 13:56

                                         conseil de l’oaci (arrêt)                         107

                   72. Les appelants soutiennent en outre que le fait que le Qatar ait sol-
                licité des consultations sous les auspices de l’Organisation mondiale du
                commerce (­ci-après l’« OMC ») ne constituait pas une véritable tentative
                de négocier, puisque cette demande se rapportait à des manquements allé-
                gués, de leur part, à des obligations relevant de l’OMC, et n’était donc
                pas pertinente au regard de manquements allégués à des obligations
                contenues dans la convention de Chicago.
                   73. De plus, les appelants sont en désaccord avec le Qatar sur la ques-
                tion de savoir si une conversation téléphonique en date du 8 septembre
                2017 entre l’émir du Qatar et le prince héritier d’Arabie saoudite consti-
                tuait une véritable tentative de négocier. Selon eux, il s’agissait d’un
                entretien entre le Qatar et un seul des appelants, et qui portait sur le dif-
                férend plus large opposant les Parties, et non pas sur des manquements
                allégués à des obligations découlant de la convention de Chicago.
                   74. Pour ce qui est de l’argument que tire le Qatar de déclarations
                faites par ses représentants à la presse et devant des organes de l’Organi-
                sation des Nations Unies, les appelants soutiennent qu’aucune de ces
                déclarations ne témoigne d’une véritable tentative de négocier. Elles ne
                leur étaient pas adressées et ne traitaient pas de l’objet spécifique des
                demandes que le Qatar fonde sur la convention de Chicago.

                                                      *
                   75. Le Qatar répond que le Conseil de l’OACI n’a pas commis d’erreur
                en rejetant l’exception préliminaire soulevée par les défendeurs devant lui
                relativement à la condition préalable de négociation.
                   76. Le Qatar s’accorde avec les appelants pour dire qu’une condition pré-
                alable de négociation exige normalement d’un demandeur potentiel qu’il
                fasse une véritable tentative de négocier, et que cette condition n’est remplie
                qu’une fois que les négociations sont devenues inutiles ou ont abouti à une
                impasse. Il reconnaît également que les négociations doivent concerner l’ob-
                jet du différend, qui doit se rapporter aux obligations de fond prévues par
                l’instrument en question. Le Qatar souligne qu’aucune forme ou procédure
                particulière n’est requise en ce qui concerne les négociations, qui peuvent,
                selon lui, avoir lieu dans l’enceinte d’une organisation internationale.
                   77. Le Qatar soutient avoir véritablement tenté de négocier dans l’en-
                ceinte de l’OACI dès le 5 juin 2017, jour où ont été introduites les restric-
                tions visant l’aviation. Il renvoie à sa lettre du 8 juin 2017 par laquelle il
                demandait au président du Conseil de l’OACI de procéder d’urgence à un
                examen au titre de l’alinéa n) de l’article 54 de la convention de Chicago,
                en se référant aux violations de la convention dont il faisait grief aux
                appelants. Le Qatar se réfère aussi à la lettre qu’il a adressée à la secré-
                taire générale de l’OACI le 15 juin 2017, dans laquelle il invoquait l’ali-
                néa n) de l’article 54 et demandait au Conseil de
                      « se réunir pour examiner, en y donnant la suite voulue, les actes com-
                      mis par le Royaume d’Arabie saoudite, les Emirats arabes unis, la
                      République arabe d’Egypte et le Royaume de Bahreïn dans le cadre

                                                                                            30




7 CIJ1191_Ord.indb 57                                                                             12/07/21 13:56

                                           conseil de l’oaci (arrêt)                        108

                        du blocus aérien international a­ u-­dessus de la haute mer imposé [par
                        ces pays] aux aéronefs immatriculés au Qatar et à cet Etat ».
                   78. Le Qatar renvoie également à des échanges qui ont eu lieu pendant
                la séance extraordinaire du Conseil de l’OACI du 31 juillet 2017, au cours
                de laquelle il a sollicité que les appelants « lèvent le blocus aérien injuste
                qu[’ils] lui [avaient] imposé », notant qu’« il s’agi[ssai]t d’un différend tou-
                chant à l’essence de la convention ».
                   79. Le Qatar fait valoir que les appelants ont systématiquement refusé
                de discuter des restrictions visant l’aviation dans l’enceinte de l’OACI,
                comme le démontre l’opposition qu’ils ont manifestée en ce sens à la
                211e session du Conseil tenue le 23 juin 2017. Il souligne que, dans
                leur ­document de travail du 19 juillet 2017, les appelants ont exhorté le
                Conseil à limiter tout débat conduit en application de l’alinéa n) de l’ar-
                ticle 54 aux questions ayant trait à la sécurité de l’aviation civile internatio-
                nale. Il invoque également la déclaration par laquelle les Emirats arabes
                unis, à la séance extraordinaire du 31 juillet 2017, ont réaffirmé cette posi-
                tion au nom des quatre appelants. Selon le Qatar, si la séance extraordi-
                naire n’a porté que sur la sécurité de l’aviation et les routes d’exception,
                c’est en raison du refus des appelants de négocier au sujet des restrictions
                visant l’aviation.
                   80. Le Qatar affirme aussi qu’il a tenté de négocier avec les appelants
                en dehors de l’enceinte de l’OACI. Il soutient ainsi avoir cherché à « régler
                le différend via l’intervention d’Etats tiers », se référant à cet égard à des
                contacts avec l’émir du Koweït ainsi qu’avec le président et le secrétaire
                d’Etat américains. Selon lui, les appelants n’ont donné suite à aucune de
                ces actions.
                   81. Le Qatar déclare également avoir tenté de négocier au sujet des
                restrictions visant l’aviation sous les auspices de l’OMC, en adressant le
                31 juillet 2017 une demande de consultations à l’Arabie saoudite, à
                Bahreïn et aux Emirats arabes unis. Selon lui, ces trois Etats ont refusé
                d’entamer des consultations.
                   82. En outre, le Qatar soutient avoir entrepris une véritable tentative
                de négocier le 8 septembre 2017, date à laquelle son émir, à la suite des
                bons offices du président des Etats‑Unis d’Amérique, a eu une conversa-
                tion téléphonique avec le prince héritier d’Arabie saoudite. Il indique
                que, immédiatement après cet appel téléphonique, l’Arabie saoudite
                a suspendu tout dialogue ou toute communication avec les autorités qata-
                riennes.
                   83. Le Qatar affirme également que des déclarations faites par ses
                représentants devant des organes des Nations Unies témoignaient d’une
                volonté de négocier avec les appelants au sujet de l’ensemble du différend,
                y compris les restrictions visant l’aviation.
                   84. Le Qatar prétend que les appelants ont exprimé leur refus de négo-
                cier dans des déclarations. Il se réfère à un article de presse selon lequel le
                ministre d’Etat aux affaires étrangères des Emirats arabes unis a déclaré
                le 7 juin 2017 qu’il n’y avait « rien à négocier » avec le Qatar. Il cite aussi

                                                                                              31




7 CIJ1191_Ord.indb 59                                                                               12/07/21 13:56

                                        conseil de l’oaci (arrêt)                         109

                d’autres articles de presse rapportant que les appelants ont formulé le
                22 juin 2017 un ensemble de 13 exigences, décrites par le ministre saou-
                dien des affaires étrangères comme étant « non négociables ».
                   85. Pour les raisons qui précèdent, le Qatar maintient qu’il a véritable-
                ment tenté de négocier et que toute nouvelle tentative en ce sens aurait été
                inutile.
                   86. Tout en soutenant qu’il a véritablement tenté de négocier avec les
                appelants, le Qatar fait valoir, subsidiairement, qu’un Etat n’est pas tenu
                de tenter de négocier avant d’introduire une requête si le défendeur poten-
                tiel a fait montre d’une absence totale de volonté de négocier, rendant
                inutile toute tentative en ce sens. Il invoque à cet égard l’arrêt rendu
                par la Cour en l’affaire relative au Personnel diplomatique et consulaire
                des Etats-Unis à Téhéran (Etats‑Unis d’Amérique c. Iran) (arrêt, C.I.J.
                Recueil 1980, p. 27, par. 51), dans lequel la Cour a selon lui « considéré
                que le fait que « le Gouvernement de l’Iran [ait] refusé toute discussion »
                malgré les protestations des Etats‑Unis suffisait à satisfaire à l’obligation
                de négociation » applicable dans cette affaire.
                   Le Qatar affirme que les appelants ont fait montre d’une absence totale
                de volonté de négocier et que toute tentative en ce sens aurait été vaine.
                Selon lui, point n’est besoin pour la Cour de déterminer s’il a entrepris
                une véritable tentative de négocier au sujet du désaccord relevant de l’ar-
                ticle 84 de la convention de Chicago.

                                                    * *
                   87. La Cour relève que l’article 84 de la convention de Chicago figure
                au chapitre XVIII, intitulé « Différends et manquements ». Ce chapitre
                prévoit une procédure de règlement des différends en cas de désaccord à
                propos de l’interprétation ou de l’application de la convention ou de ses
                annexes. L’article 84 précise que le Conseil de l’OACI ne statue que sur
                les désaccords qui « ne peu[vent] être réglé[s] par voie de négociation ». La
                Cour note également que l’article 14 du Règlement de l’OACI pour la
                solution des différends autorise le Conseil à inviter les parties à un diffé-
                rend à négocier directement.
                   88. La référence, à l’article 84 de la convention de Chicago, à un désac-
                cord qui « ne peut être réglé par voie de négociation » rappelle le libellé
                des clauses compromissoires de plusieurs autres traités. La Cour a déjà
                dit que plusieurs clauses de ce type contenaient des conditions préalables
                de négociation qui devaient être remplies pour que sa compétence soit
                établie (voir, par exemple, Application de la convention internationale sur
                l’élimination de toutes les formes de discrimination raciale (Géorgie c. Fédé‑
                ration de Russie), exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I),
                p. 128, par. 140, et Questions concernant l’obligation de poursuivre ou d’ex‑
                trader (Belgique c. Sénégal), arrêt, C.I.J. Recueil 2012 (II), p. 445,
                par. 56). Cette jurisprudence est également pertinente pour l’interpréta-
                tion de l’article 84 et son application s’agissant de déterminer la compé-
                tence du Conseil de l’OACI.

                                                                                           32




7 CIJ1191_Ord.indb 61                                                                            12/07/21 13:56

                                         conseil de l’oaci (arrêt)                          110

                   89. La Cour estime que l’article 84 de la convention de Chicago impose
                une condition préalable de négociation qui doit être remplie pour que soit
                établie la compétence du Conseil de l’OACI. Avant d’introduire une
                requête au titre dudit article, l’Etat contractant doit véritablement tenter
                de négocier avec le ou les Etats concernés. Si ces négociations ou tenta-
                tives de négociation deviennent inutiles ou aboutissent à une impasse, il
                s’ensuit que le désaccord « ne peut être réglé par voie de négociation » et
                que la condition préalable à la compétence du Conseil est remplie.
                   90. Comme la Cour l’a déjà dit, une véritable tentative de négociation
                peut avoir lieu en dehors d’échanges diplomatiques bilatéraux (Applica‑
                tion de la convention internationale sur l’élimination de toutes les formes de
                discrimination raciale (Géorgie c. Fédération de Russie), exceptions préli‑
                minaires, arrêt, C.I.J. Recueil 2011 (I), p. 133, par. 160). Les échanges qui
                se tiennent au sein d’une organisation internationale sont également
                considérés comme « l’un des moyens établis de conduire des négociations
                internationales » (Sud‑Ouest africain (Ethiopie c. Afrique du Sud ; Libéria
                c. Afrique du Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962,
                p. 346).
                   91. Dans sa réponse concernant l’exception préliminaire soulevée
                devant le Conseil de l’OACI, le Qatar citait une série de communications
                datant des mois de juin et juillet 2017, dans lesquelles il priait instamment
                le Conseil d’intervenir au sujet des restrictions visant l’aviation. Ces com-
                munications se rapportaient à la fois auxdites restrictions et aux disposi-
                tions de la convention de Chicago qui, selon le Qatar, entraient en jeu du
                fait de leur adoption. Par exemple, lorsqu’il a saisi le Conseil le 15 juin
                2017 au titre de l’alinéa n) de l’article 54 de la convention, le Qatar invo-
                quait cette disposition « contre le Royaume de Bahreïn, la République
                arabe d’Egypte, les Emirats arabes unis et le Royaume d’Arabie saou-
                dite », auxquels il reprochait d’avoir violé « les principes fondamentaux de
                [la] convention de Chicago » et outrepassé « les limites prévues par l’ar-
                ticle 9 », qui décrit les circonstances dans lesquelles un Etat contractant
                peut interdire le survol de son territoire par les aéronefs d’autres Etats.
                   En vue de la session extraordinaire du Conseil de l’OACI devant se
                tenir le 31 juillet 2017, le Qatar avait présenté un document de travail
                dans lequel il réaffirmait ses objections aux restrictions visant l’aviation,
                en faisant référence à certaines dispositions particulières de la convention
                de Chicago. A la session extraordinaire, il avait prié les appelants de lever
                le « blocus aérien injuste » qu’ils lui avaient imposé, faisant observer que
                le différend « touch[ait] à l’essence de la convention ».
                   92. La compétence de l’OACI s’étend indéniablement aux questions liées
                au survol des territoires des Etats contractants, sujet dont traitent aussi bien
                la convention de Chicago que l’accord de transit. Les ouvertures faites par
                le Qatar sous les auspices de l’OACI se rapportaient directement à l’objet du
                désaccord sur lequel portait la requête qu’il a ensuite introduite devant le
                Conseil de l’organisation au titre de l’article 84 de la convention de Chicago.
                La Cour en conclut que le Qatar a véritablement tenté, au sein de l’OACI,


                                                                                             33




7 CIJ1191_Ord.indb 63                                                                              12/07/21 13:56

                                         conseil de l’oaci (arrêt)                          111

                de régler par voie de négociation le désaccord qui l’oppose aux appelants à
                propos de l’interprétation et de l’application de ladite convention.
                   93. Quant à la question de savoir si les négociations engagées dans
                l’enceinte de l’OACI étaient devenues inutiles ou avaient abouti à une
                impasse avant que le Qatar ne saisisse le Conseil, la Cour a déjà indiqué
                que l’exigence que le différend ne puisse pas être réglé par voie de négo-
                ciation « ne saurait être entendue comme une impossibilité théorique de
                parvenir à un règlement ; elle signifie … qu’« il n’est pas raisonnablement
                permis d’espérer que de nouvelles négociations puissent aboutir à un
                règlement » » (Questions concernant l’obligation de poursuivre ou d’extrader
                (Belgique c. Sénégal), arrêt, C.I.J. Recueil 2012 (II), p. 446, par. 57,
                citant Sud‑Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique
                du Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 345). Dans
                des affaires précédentes, elle a jugé qu’une condition préalable de négocia-
                tion était remplie lorsque « les positions [des parties] n’[avaie]nt, pour l’es-
                sentiel, pas évolué » à la suite de plusieurs échanges de correspondance
                diplomatique ou de réunions (Questions concernant l’obligation de pour‑
                suivre ou d’extrader (Belgique c. Sénégal), arrêt, C.I.J. Recueil 2012 (II),
                p. 446, par. 59 ; voir aussi Immunités et procédures pénales (Guinée équa‑
                toriale c. France), exceptions préliminaires, arrêt, C.I.J. Recueil 2018 (I),
                p. 317, par. 76). Pour la Cour, le point de savoir si les négociations ont été
                suffisantes est une question de fait, une question d’espèce (Application de
                la convention internationale sur l’élimination de toutes les formes de discri‑
                mination raciale (Géorgie c. Fédération de Russie), exceptions prélimi‑
                naires, arrêt, C.I.J. Recueil 2011 (I), p. 133, par. 160).
                   94. En vue de la session extraordinaire du Conseil de l’OACI du
                31 juillet 2017, convoquée comme suite à la demande du Qatar, les appe-
                lants avaient présenté un document de travail priant instamment le
                Conseil de limiter toute discussion tenue en application de l’alinéa n) de
                l’article 54 de la convention de Chicago aux questions relatives à la sécu-
                rité de l’aviation civile. A cette session, le Qatar avait réclamé un examen
                des restrictions visant l’aviation et prié les appelants de lever leur « blocus
                aérien injuste ». En réponse, le représentant des Emirats arabes unis, s’ex-
                primant également au nom de l’Arabie saoudite, de Bahreïn et de l’Egypte,
                avait défendu la licéité de ces restrictions et exhorté le Conseil à limiter ses
                délibérations aux questions ayant trait à la sécurité de l’aviation civile
                internationale, indépendamment des mesures que cet organe pourrait
                prendre en vertu de l’article 84 de la convention de Chicago.
                   95. Les déclarations faites au nom des appelants devant le Conseil de
                l’OACI étayent la thèse du Qatar, qui affirme que ces derniers n’étaient
                pas disposés à rechercher sous les auspices de cet organe une solution
                au désaccord portant sur les restrictions visant l’aviation. Il ressort du
                procès‑verbal de la session extraordinaire que le président du Conseil
                avait établi une distinction entre les mesures que le Conseil était suscep-
                tible de prendre en vertu de l’alinéa n) de l’article 54 de la convention de
                Chicago et celles qu’il pouvait prendre en vertu de l’article 84, comme
                les appelants lui avaient enjoint de le faire. A cette session, le Conseil

                                                                                             34




7 CIJ1191_Ord.indb 65                                                                              12/07/21 13:56

                                         conseil de l’oaci (arrêt)                          112

                  s’est principalement intéressé à des questions autres que les restrictions
                  visant l’aviation qui feraient ensuite l’objet de la requête du Qatar, accor-
                dant une attention particulière aux mesures d’exception à prendre pour
                faciliter le trafic aérien ­au-­dessus de la haute mer.
                      96. La Cour est d’avis que, à la clôture de la session extraordinaire, il
                n’était pas réaliste de penser que le désaccord pouvait être réglé par voie de
                négociation au sein de l’OACI. Elle garde également à l’esprit les événe-
                ments survenus en dehors du cadre de cette organisation. Les relations
                diplomatiques entre le Qatar et les appelants avaient été rompues le 5 juin
                2017, concomitamment à l’adoption des restrictions visant l’aviation. De
                hauts fonctionnaires des Etats appelants avaient déclaré qu’ils ne négocie-
                raient pas avec le Qatar, rappelant à cet égard les exigences qu’ils lui
                avaient adressées. Rien n’indique que les Parties avaient changé leur
                ­position concernant les restrictions visant l’aviation entre l’adoption de
                 ­celles-ci et le dépôt de la requête du Qatar devant le Conseil de l’OACI le
                  30 octobre 2017. Dans ces conditions, la Cour estime que, au moment de
                  l’introduction de ladite requête, il n’était pas raisonnablement permis
                  d’­espérer que le désaccord entre les Parties concernant l’interprétation ou
                  l’­application de la convention de Chicago pourrait être réglé par voie de
                  négociation, que ce soit devant le Conseil de l’OACI ou dans un autre
                  cadre.
                      97. La Cour rappelle en outre que le Qatar affirme s’être trouvé face à
                  une situation où toute tentative de négociation était à ce point inutile que
                  la condition préalable prévue à cet égard à l’article 84 de la convention de
                  Chicago pouvait être réputée remplie sans qu’il soit exigé du Qatar qu’il
                  tente véritablement de négocier. La Cour ayant conclu que pareille tenta-
                  tive avait été faite sans permettre de régler le différend, point n’est besoin
                  pour elle d’examiner cet argument.
                      98. Pour les raisons qui précèdent, la Cour estime que le Conseil de
                  l’OACI n’a pas commis d’erreur en rejetant l’argument par lequel les
                  défendeurs, devant lui, plaidaient que le Qatar n’avait pas satisfait à la
                  condition préalable de négociation prévue à l’article 84 de la convention
                  de Chicago avant de le saisir par voie de requête.

                2. Question de savoir si le Conseil de l’OACI a eu tort de ne pas déclarer la
                   requête du Qatar irrecevable sur la base de l’alinéa g) de l’article 2 du
                   Règlement de l’OACI pour la solution des différends
                   99. Les appelants affirment que le Qatar n’a pas respecté l’alinéa g) de
                l’article 2 du Règlement de l’OACI pour la solution des différends, qui
                dispose que les requêtes et mémoires déposés au titre de l’article 84 de la
                convention de Chicago doivent inclure « une déclaration attestant que des
                négociations ont eu lieu entre les parties pour régler le désaccord, mais
                qu’elles n’ont pas abouti ». Ils estiment qu’il s’agit là d’une obligation
                procédurale qui n’est pas seulement formelle. Compte tenu de la condi-
                tion préalable de négociation prévue à l’article 84 de la convention, il
                convient d’interpréter l’alinéa g) de l’article 2 comme exigeant la produc-

                                                                                             35




7 CIJ1191_Ord.indb 67                                                                              12/07/21 13:56

                                         conseil de l’oaci (arrêt)                          113

                tion d’une déclaration dûment étayée indiquant « qu’une véritable tenta-
                tive de négocier a effectivement eu lieu ».
                   100. Les appelants affirment que la requête et le mémoire soumis par le
                Qatar au Conseil de l’OACI indiquaient qu’aucune négociation ni tenta-
                tive de négociation n’avait eu lieu, ce qui ne suffisait pas, selon eux, à
                satisfaire aux prescriptions de l’alinéa g) de l’article 2 du Règlement de
                l’OACI pour la solution des différends. Ils estiment donc que le Conseil
                « a eu tort de ne pas conclure … à l’irrecevabilité de la requête du Qatar ».

                                                       *
                   101. Le Qatar affirme que les appelants interprètent erronément la
                nature de l’exigence énoncée à l’alinéa g) de l’article 2 du Règlement de
                l’OACI pour la solution des différends, qui dispose simplement que le
                demandeur devant le Conseil de l’OACI « doit introduire une requête, à
                laquelle est joint un mémoire contenant … une déclaration attestant que
                des négociations ont eu lieu entre les parties pour régler le désaccord,
                mais qu’elles n’ont pas abouti ». Il soutient que cet alinéa n’exige pas du
                demandeur qu’il étaye ladite déclaration. Selon lui, cette disposition
                n’énonce qu’une condition de forme.
                   102. Le Qatar estime avoir satisfait à l’exigence énoncée à l’alinéa g)
                de l’article 2 puisque, dans son mémoire présenté au Conseil de l’OACI,
                il a indiqué que les défendeurs devant le Conseil « [n’avaient] donné
                aucune occasion d’entreprendre des négociations relativement aux aspects
                aéronautiques des mesures hostiles qu’ils [avaient] prises ».

                                                     * *
                   103. L’article 2 du Règlement de l’OACI pour la solution des diffé-
                rends décrit les informations essentielles que doit contenir tout mémoire
                joint à une requête introduite au titre de l’article 84 de la convention de
                Chicago, en vue de faciliter l’examen qu’en fera le Conseil de l’OACI. En
                exigeant une déclaration relative aux négociations, l’alinéa g) dudit article
                fait écho à la condition préalable de négociation énoncée à l’article 84 de
                la convention.
                   104. Dans la requête et le mémoire qu’il a présentés au Conseil de l’OACI,
                le Qatar a inclus une section intitulée « Déclaration relative aux tentatives de
                négociation » dans laquelle il indiquait que les défendeurs devant le Conseil
                « n’[avaient] donné aucune occasion d’entreprendre des négociations » au
                sujet des restrictions visant l’aviation. La secrétaire générale de l’OACI a
                confirmé avoir vérifié, au moment de communiquer aux défendeurs devant
                le Conseil copie de la requête du Qatar, que ­celle-ci avait été présentée « dans
                la forme prescrite à l’article 2 [du] Règlement [de l’OACI pour la solution
                des différends] ». La question de fond, c’est-à-dire celle de savoir si le Qatar
                avait rempli la condition préalable de négociation, a été traitée par le Conseil
                dans le cadre de la procédure sur les exceptions préliminaires, conformément
                à l’article 5 du Règlement de l’OACI pour la solution des différends.

                                                                                              36




7 CIJ1191_Ord.indb 69                                                                               12/07/21 13:56

                                        conseil de l’oaci (arrêt)                        114

                   105. La Cour ne voit aucune raison de conclure que le Conseil de
                l’OACI a eu tort de ne pas déclarer irrecevable, au motif qu’elle n’aurait
                pas été conforme à l’alinéa g) de l’article 2 du Règlement de l’OACI pour
                la solution des différends, la requête du Qatar dont il était saisi.
                                                     *
                   106. Ayant jugé, premièrement, que le Conseil de l’OACI n’a pas com-
                mis d’erreur en rejetant l’argument selon lequel il n’avait pas compétence
                parce que le Qatar n’avait pas satisfait à la condition préalable de négo-
                ciation prévue à l’article 84 de la convention de Chicago et, deuxième-
                ment, que le Conseil n’a pas commis d’erreur en rejetant l’argument selon
                lequel la requête dont il était saisi par le Qatar était irrecevable faute
                d’être conforme à l’alinéa g) de l’article 2 du Règlement de l’OACI pour
                la solution des différends, la Cour conclut que le Conseil n’a pas commis
                d’erreur en rejetant la seconde exception préliminaire soulevée par les
                défendeurs devant lui.
                   107. Pour les raisons qui précèdent, la Cour ne peut accueillir le troi-
                sième moyen d’appel.

                C. Le premier moyen d’appel : allégation d’absence manifeste de procédure
                                régulière devant le Conseil de l’OACI
                    108. Les appelants affirment que des irrégularités commises dans la
                procédure par laquelle le Conseil est parvenu à sa décision ont constitué
                une atteinte fondamentale aux exigences d’une procédure équitable. Ils
                soutiennent que ladite procédure était manifestement viciée, emportant
                une grave violation des principes fondamentaux garants d’une procédure
                régulière, ainsi que du propre Règlement du Conseil. C’est pourquoi ils
                demandent à la Cour d’exercer son pouvoir de contrôle et de déclarer
                nulle et non avenue ab initio la décision rendue par le Conseil de l’OACI.
                    109. Les appelants dénoncent une série de vices de procédure, décrits
                ­ci-après. Ils soutiennent que le Conseil de l’OACI exerce une « fonction
                judiciaire » lorsqu’il statue sur un désaccord en application de l’article 84
                 de la convention de Chicago.
                    110. Les appelants tirent grief de ce que la décision du Conseil de
                 l’OACI n’était pas motivée. Ils estiment qu’« [u]ne exigence fondamentale
                de toute procédure régulière est que l’organe judiciaire expose la motiva-
                tion nécessaire à l’appui de sa décision ».
                    111. Les appelants critiquent en outre l’absence de délibérations avant
                l’adoption de la décision du Conseil de l’OACI. Ils estiment que la tenue
                de délibérations après avoir entendu les parties « est essentielle au fonc-
                tionnement collégial des organes judiciaires ».
                    112. Les appelants critiquent également la décision du Conseil de
                l’OACI de procéder à un scrutin secret pour statuer sur leurs exceptions
                préliminaires, alors qu’ils avaient sollicité un scrutin public par appel
                nominal.


                                                                                          37




7 CIJ1191_Ord.indb 71                                                                           12/07/21 13:57

                                         conseil de l’oaci (arrêt)                         115

                   113. Les appelants avancent que le Conseil de l’OACI a violé le prin-
                cipe de l’égalité entre les parties et le droit d’être entendu, car, en qualité
                de défendeurs devant le Conseil, ils se sont vu accorder « un temps mani-
                festement insuffisant pour exposer leurs arguments », disposant à eux tous
                d’un temps de parole égal à celui dont le Qatar bénéficiait à lui seul.
                   114. Les appelants soutiennent que le Conseil de l’OACI a indûment
                fixé à 19 voix (sur les 36 voix de ses membres) la majorité requise pour
                retenir leurs exceptions préliminaires, alors qu’une simple majorité de
                17 voix (sur les 33 voix des membres admis à voter) était exigée par l’ar-
                ticle 52 de la convention de Chicago, lu conjointement avec ses articles 53
                et 84 et avec le paragraphe 5 de l’article 15 du Règlement de l’OACI pour
                la solution des différends.
                   115. Enfin, les appelants font observer que, alors qu’ils avaient soulevé
                deux exceptions préliminaires devant le Conseil de l’OACI, ­celui-ci n’a
                statué que sur une seule « exception préliminaire ». Ils affirment que la
                décision du président du Conseil de procéder à la « mise aux voix … d’une
                question relative à une « exception préliminaire », au singulier, n’a été ni
                proposée ni appuyée par un quelconque membre du Conseil », en viola-
                tion des règles 40 et 45 du Règlement intérieur.

                                                      *
                   116. Le Qatar considère que le pouvoir de contrôle de la Cour à l’égard
                des décisions du Conseil de l’OACI ne s’étend pas aux questions de pro-
                cédure. Rappelant la teneur du paragraphe 45 de l’arrêt de la Cour en
                l’affaire de l’Appel concernant la compétence du Conseil de l’OACI (Inde
                c. Pakistan) (C.I.J. Recueil 1972, p. 69‑70), il affirme qu’il n’est point
                besoin pour la Cour de se prononcer sur les griefs d’ordre procédural des
                appelants puisque la décision du Conseil de l’OACI était « objectivement
                correcte ». Le Qatar affirme en outre qu’aucune irrégularité n’a entaché la
                manière dont le Conseil a procédé et que, en tout état de cause, aucun des
                manquements dénoncés par les appelants à cet égard n’a constitué une
                atteinte fondamentale aux exigences d’une procédure équitable.
                   117. S’agissant des irrégularités spécifiques alléguées par les appelants,
                le Qatar considère que l’absence de délibérations publiques sur les ques-
                tions en cause et l’absence de motivation de la décision du Conseil de
                l’OACI « découlaient naturellement du choix qu’avait fait [ce dernier] de
                procéder à un scrutin secret ». Il fait valoir que la tenue d’un scrutin secret
                est expressément autorisée par la règle 50 du Règlement intérieur du
                Conseil. Au sujet de l’absence de motivation de la décision, le Qatar sou-
                ligne également que « le fait que le Conseil de l’OACI puisse exercer une
                fonction judiciaire ne fait pas pour autant de lui un organe judiciaire
                stricto sensu, et encore moins un organe tel que [la Cour] ».
                   118. Le Qatar soutient en outre que « des délibérations publiques ne
                sont … pas indispensables à l’exercice collégial des fonctions du Conseil » de
                l’OACI et que ce dernier a suivi une approche conforme à sa pratique récente.


                                                                                            38




7 CIJ1191_Ord.indb 73                                                                             12/07/21 13:57

                                         conseil de l’oaci (arrêt)                          116

                   119. Le Qatar souligne que la manière de procéder du Conseil de
                l’OACI respectait le principe de l’égalité entre les parties et le droit d’être
                entendu. Il ajoute que les défendeurs devant le Conseil, « [d]ans l’instance
                introduite devant [­celui-ci], ont agi conjointement » et que les « points de
                droit en cause [étaient] identiques pour [tous] ». Il affirme que les défen-
                deurs ont eu tout loisir de plaider leur cause devant le Conseil.
                   120. Invoquant les articles 52 et 53 de la convention de Chicago et la
                pratique antérieure du Conseil de l’OACI, le Qatar affirme que ce dernier
                a fixé comme il se doit la majorité requise pour statuer sur les exceptions
                préliminaires. Il avance en outre que, même si le Conseil avait fixé cette
                majorité au nombre de voix préconisé par les appelants dans leur recours,
                cela n’aurait rien changé en pratique puisque l’exception préliminaire
                aurait été rejetée à l’une ou l’autre des majorités.
                   121. Enfin, le Qatar dément que le Conseil de l’OACI ait pris sa déci-
                sion en se fondant, comme l’affirment les appelants, sur le postulat erroné
                que ­ceux-ci, qui estaient alors comme défendeurs devant lui, avaient sou-
                levé une seule exception d’incompétence. Il soutient que le procès-­verbal
                de la séance au cours de laquelle le Conseil a décidé par voie de vote de
                ne pas accepter les exceptions préliminaires montre que les représentants
                savaient bien que « deux motifs » étaient opposés à la compétence du
                Conseil, puisque le libellé initial de la motion présentée par l’un d’entre
                eux et soutenue par un autre membre à l’effet de voter sur deux excep-
                tions préliminaires n’a jamais été changé ni modifié.

                                                     *   *
                   122. La Cour rappelle que, dans son arrêt en l’affaire de l’Appel concernant
                la compétence du Conseil de l’OACI (Inde c. Pakistan) (C.I.J. Recueil 1972,
                p. 69‑70, par. 45), elle avait conclu que le Conseil de l’OACI était parvenu,
                en l’espèce, à la bonne décision quant à sa compétence, qui est une question
                juridique objective. Elle avait également fait observer que les irrégularités de
                procédure alléguées par l’appelante n’avaient pas constitué une atteinte fon-
                damentale aux exigences d’une procédure équitable. Point n’était besoin pour
                la Cour de rechercher si une décision du Conseil qui était correcte en droit
                devait néanmoins être annulée en raison d’irrégularités procédurales.
                   123. Dans la présente affaire, la Cour a rejeté les deuxième et troisième
                moyens d’appel avancés par les appelants contre la décision du Conseil de
                l’OACI. Elle considère que les questions que posent les exceptions préli-
                minaires soulevées devant le Conseil en l’espèce constituent des questions
                juridiques objectives. Elle estime également que les procédures suivies par
                le Conseil n’ont pas porté atteinte de manière fondamentale aux exigences
                d’une procédure équitable.
                   124. Pour les raisons qui précèdent, le premier moyen d’appel ne peut
                être accueilli.
                                                     * *



                                                                                             39




7 CIJ1191_Ord.indb 75                                                                              12/07/21 13:57

                                          conseil de l’oaci (arrêt)                         117

                   125. Rappelant qu’elle a déjà dit que l’article 84 de la convention lui
                permet d’assurer « un certain contrôle » des décisions rendues par le
                Conseil de l’OACI (Appel concernant la compétence du Conseil de l’OACI
                (Inde c. Pakistan), arrêt, C.I.J. Recueil 1972, p. 60, par. 26), la Cour sou-
                ligne qu’elle sera à même de statuer au mieux sur tout appel dont elle
                serait saisie à l’avenir si la décision contestée contient les motifs de droit
                et de fait ayant conduit le Conseil à ses conclusions.

                                                        *
                                                    *       *

                   126. Par ces motifs,

                   La Cour,
                   1) A l’unanimité,
                   Rejette l’appel formé le 4 juillet 2018 par le Royaume d’Arabie saou-
                dite, le Royaume de Bahreïn, la République arabe d’Egypte et les Emirats
                arabes unis contre la décision du Conseil de l’Organisation de l’aviation
                civile internationale en date du 29 juin 2018 ;
                   2) Par quinze voix contre une,
                  Dit que le Conseil de l’Organisation de l’aviation civile internationale a
                compétence pour connaître de la requête dont il a été saisi par le Gouver-
                nement de l’Etat du Qatar le 30 octobre 2017 et que cette requête est rece-
                vable.
                   pour : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka, Abra-
                     ham, Cançado Trindade, Mme Donoghue, M. Gaja, Mme Sebutinde,
                     MM. Bhandari, Robinson, Crawford, Gevorgian, Salam, Iwasawa, juges ;
                     M. Daudet, juge ad hoc ;
                   contre : M. Berman, juge ad hoc.

                  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                Paix, à La Haye, le quatorze juillet deux mille vingt, en six exemplaires,
                dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                mis respectivement aux Gouvernements du Royaume d’Arabie saoudite,
                du Royaume de Bahreïn, de la République arabe d’Egypte et des Emirats
                arabes unis, et au Gouvernement de l’Etat du Qatar.


                                                                     Le président,
                                                        (Signé) Abdulqawi Ahmed Yusuf.
                                                                           Le greffier,
                                                                (Signé) Philippe Gautier.



                                                                                             40




7 CIJ1191_Ord.indb 77                                                                             12/07/21 13:57

                                       conseil de l’oaci (arrêt)                       118

                  M. le juge Cançado Trindade joint à l’arrêt l’exposé de son opinion
                individuelle ; M. le juge Gevorgian joint une déclaration à l’arrêt ; M. le
                juge ad hoc Berman joint à l’arrêt l’exposé de son opinion individuelle.


                                                                     (Paraphé) A.A.Y.
                                                                      (Paraphé) Ph.G.




                                                                                        41




7 CIJ1191_Ord.indb 79                                                                         12/07/21 13:57

